UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03706 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 08-31 Date of reporting period: 02-28-2010 ITEM 1. REPORTS TO STOCKHOLDERS. Semiannual Report February 28, 2010 American Century Investments ® California Long-Term Tax-Free Fund California High-Yield Municipal Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 California Long-Term Tax-Free Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Portfolio Composition by Credit Rating 8 Top Five Sectors 8 California High-Yield Municipal Performance 9 Portfolio Commentary 11 Portfolio at a Glance 13 Yields 13 Portfolio Composition by Credit Rating 13 Top Five Sectors 13 Shareholder Fee Examples 14 Financial Statements Schedule of Investments 17 Statement of Assets and Liabilities 33 Statement of Operations 35 Statement of Changes in Net Assets 36 Notes to Financial Statements 37 Financial Highlights 44 Other Information Board Approval of Management Agreements 52 Additional Information 58 Index Definitions 59 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide investment performance and portfolio information for the financial reporting period ended February 28, 2010, along with the perspective and commentary of our experienced portfolio management team. We appreciate your trust in American Century Investments at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior compared with the past decade, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces high unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic, Market Conditions Improved Municipal bonds produced positive returns during the six months ended February 28, 2010 (see the table below), when the U.S. economy and financial markets continued to rebound from the depths of the credit crisis. Gross domestic product expanded at an estimated 5.6% annual rate in the fourth quarter of 2009, inflation was tame, and home prices stabilized; however, the unemployment rate ended February at 9.7% and bank lendinga key driver of economic growthremained weak. In that environment, the Federal Reserve held its short-term rate target at 0% to keep credit cheap and readily available. Better economic and market conditions helped municipal bonds outperform Treasuries. Riskier securities such as high-yield bonds that did worst in the credit crisis performed best in the last six months. Technical (supply and demand) factors also contributed to tax-free municipal bond outperformance, as mutual fund flows remained positive while tax-exempt municipal supply was limited by the Build America Bond program, a federal government program intended to lower borrowing costs and improve access to capital for municipalities. This program took many newly issued bonds out of the municipal market and put them in the taxable universe. California Municipals Lagged National Averages Worries about the health of Californias economy and resulting impact on municipal credit quality meant bonds issued by the state and local municipalities underperformed national averages. Indeed, in January, credit rating agency Standard & Poors downgraded the states tax-supported general obligation (GO) debt rating from A to A. Despite the downgrade, it is important to point out that we believe California is highly unlikely to default (miss payments) on its GO debt. Californias GO debt continues to be rated investment grade by all three big rating agencies, and the states constitution requires it to pay debt service on its GO bonds, which have second claim to all general fund revenues behind only education. And, as a state, California cannot file for bankruptcy, nor can it disappear, as can a corporate credit. U.S. Fixed-Income Total Returns For the six months ended February 28, 2010* Barclays Capital Municipal Market Indices Barclays Capital Taxable Market Indices Municipal Bond 4.13% U.S. Aggregate Index 3.19% 5-Year General Obligation (GO) Bond 3.66% U.S. Treasury Index 1.44% California Tax-Exempt Bond 3.69% *Total returns for periods less than one year are not annualized. Long-Term Municipal Bond 5.66% Non-Investment-Grade Municipal Bond 12.89% 3 Performance California Long-Term Tax-Free Total Returns as of February 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BCLTX 3.49% 9.43% 3.42% 5.24% 6.66% 11/9/83 Barclays Capital Long-Term Municipal Bond Index  5.66% 16.61% 3.78% 6.34% 8.16%  Lipper California Municipal Debt Funds Average Returns  5.39% 12.61% 2.90% 4.73% 6.77%  Investor Classs Lipper Ranking   as of 2/28/10  98 of 126 30 of 105 17 of 81 2 of 2 as of 3/31/10  92 of 121 27 of 100 21 of 79 2 of 2 A Class ALTAX 9/28/07 No sales charge* 3.36% 9.16%   3.37% With sales charge* -1.26% 4.22%   1.44% B Class ALQBX 9/28/07 No sales charge* 2.98% 8.34%   2.60% With sales charge* -2.02% 4.34%   1.40% C Class ALTCX 9/28/07 No sales charge* 2.98% 8.35%   2.60% With sales charge* 1.98% 8.35%   2.60% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Since 10/31/83, the date nearest the Investor Classs inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (4) Since 11/10/83, the date nearest the Investor Classs inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 California Long-Term Tax-Free Total Annual Fund Operating Expenses Investor Class A Class B Class C Class 0.49% 0.74% 1.49% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary California Long-Term Tax-Free Portfolio Managers: David MacEwen, Joseph Gotelli, and Steven Permut Performance Summary California Long-Term Tax-Free returned 3.49%* for the six months ended February 28, 2010. By comparison, the Barclays Capital Long-Term Municipal Bond Index returned 5.66%. The average return of the California Municipal Debt Funds tracked by Lipper was 5.39% for the same period. The portfolios absolute returns reflect the solid performance of municipal bonds over the six-month period (see the Market Perspective on page 3). Relative to the Barclays Capital Long-Term Municipal Bond Index, the portfolio underperformed because of its relatively short duration (reduced price sensitivity to rate changes) and our tendency to favor premium bonds (those with coupons above the prevailing rate) in a period when the longest-term, lowest-coupon bonds performed best. Relative to the Lipper peer group (which includes both investment-grade and high-yield funds), we believe some of our credit and sector selection decisions explain the underperformance for the six months. Nevertheless, our long-term management approach has resulted in California Long-Term Tax-Free outpacing the Lipper group average return for the five- and 10-year periods ended February 28 (see page 4). Credit and Sector Allocation Had Mixed Results We believe we were overweight higher-quality securities and underweight bonds rated BBB relative to our peers, holding more than 50% of assets in securities rated AAA and AA as of February 28. That positioning was key to the portfolios outperformance of the Lipper group during the credit crisis, but detracted modestly from relative results in the last six months, when lower-rated bonds did best. In addition, our long-term, relative-value approach to investing led us to add state general obligation (GO) bonds trading at historically wide yield spreads (meaning they were as cheap relative to high-grade municipals as theyve ever been), providing a favorable long-term risk/reward trade-off in our view. The bonds trailed other segments of the municipal market in recent months because of concern about Californias economy and budget. We think those concerns are overstatedwe believe a default (missed payment) by the state is highly unlikely for many reasons, including the fact that California cannot file for bankruptcy, it is constitutionally required to pay debt service on its GO bonds, and GO debt is second only to education in its claim on all general fund revenues. Holding these bonds dampened recent relative performanceas did an underweight position in tobacco bonds and those issued by gas utilitiesbut we still like their long-term potential. At the other end of the spectrum, it was beneficial to be underrepresented in prerefunded securities, which lagged. At the same time, we held an overweight stake in health care and hospital securities, which performed relatively well for the six months. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 6 California Long-Term Tax-Free Changes to Portfolio Positioning We implemented a yield curve flattening trade using two- and 30-year Treasury futures (the trade was based on the expectation that the yield difference, or spread, between two- and 30-year securities would narrow going forward). We put the trade on in late 2009 when the slope of the Treasury yield curve approached record levels of steepness. Similarly, we implemented a trade designed to capitalize on the changing yield relationship between Treasury and municipal bonds, a yield ratio trade. We put the ratio trade in effect at a time when long-term municipal bond yields exceeded Treasury yields, a rare occurrence. The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward their normal historical relationship, with municipals yielding less than Treasuries. Municipals outperformed Treasuries, and the ratio declined, so we took our profits and exited this trade in late 2009. Outlook Were positive on the municipal market over time, but credit concerns and headline risk (bad publicity resulting from the states budget and economic situation) present near-term challenges, said Steven Permut, leader of the municipal bond team at American Century Investments. In the long run, we think tax rates have to rise, making municipal bonds tax advantages even more appealing. The supply of tax-exempt municipal bonds is also likely to be constrained for the foreseeable future by the Build America Bond program, while demand should be supported by the attractive tax-free yields municipal bonds offer relative to cash and fully taxable investments. We also expect the municipal market to benefit from changes currently under way at the big credit rating agencies, which should better recognize the comparatively high quality of municipal investments. Having said that, economic challenges remain. To be clear, we do not expect wholesale municipal bond defaults, but select issuers could face rating downgrades. We think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. 7 California Long-Term Tax-Free Portfolio at a Glance As of 2/28/10 As of 8/31/09 Weighted Average Maturity 16.1 years 17.4 years Average Duration (Modified) 7.2 years 7.7 years Yields as of February 28, 2010 30-Day SEC Yield Investor Class 3.73% A Class 3.32% B Class 2.73% C Class 2.73% Investor Class 30-Day Tax-Equivalent Yields 32.16% Tax Bracket 5.50% 34.88% Tax Bracket 5.73% 39.40% Tax Bracket 6.16% 41.21% Tax Bracket 6.34% (1) The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition by Credit Rating % of % of fund investments fund investments as of 2/28/10 as of 8/31/09 AAA 26% 23% AA 26% 27% A 33% 36% BBB 10% 9% B 1%  Not Rated 4% 5% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). Top Five Sectors as of February 28, 2010 % of fund investments General Obligation (GO) 19% Hospital Revenue 13% Water/Sewer/Gas Revenue 13% Certificate of Participation (COPs)/Leases 12% Prerefunded 9% 8 Performance California High-Yield Municipal Total Returns as of February 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BCHYX 7.21% 14.90% 3.42% 5.71% 5.86% 12/30/86 Barclays Capital Long-Term Municipal Bond Index  5.66% 16.61% 3.78% 6.34% 6.96%  Lipper California Municipal Debt Funds Average Returns  5.39% 12.61% 2.90% 4.73% 5.67%  Investor Classs Lipper Ranking   as of 2/28/10  12 of 126 29 of 105 2 of 81 8 of 24 as of 3/31/10  17 of 121 39 of 100 2 of 79 7 of 23 A Class CAYAX 1/31/03 No sales charge* 7.07% 14.61% 3.17%  4.14% With sales charge* 2.24% 9.47% 2.23%  3.47% B Class CAYBX 1/31/03 No sales charge* 6.68% 13.76% 2.40%  3.37% With sales charge* 1.68% 9.76% 2.21%  3.37% C Class CAYCX 1/31/03 No sales charge* 6.68% 13.76% 2.40%  3.40% With sales charge* 5.68% 13.76% 2.40%  3.40% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Since 12/31/86, the date nearest the Investor Classs inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 9 California High-Yield Municipal Total Annual Fund Operating Expenses Investor Class A Class B Class C Class 0.52% 0.77% 1.52% 1.52% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 10 Portfolio Commentary California High-Yield Municipal Portfolio Manager: Steven Permut Performance Summary For the six months ended February 28, 2010, California High-Yield Municipal returned 7.21%.* By comparison, the Barclays Capital Long-Term Municipal Bond Indexan investment-grade municipal indexand the Barclays Capital Non-Investment-Grade Municipal Bond Index, a municipal high-yield measure, gained 5.66% and 12.89%,** respectively. At the same time, the California Municipal Debt Funds tracked by Lipperwhich includes both investment grade and high-yield fundshad an average return of 5.39%. See page 9 for additional performance comparisons. Credit Allocation Key The single most important determinant of the portfolios relative performance was its credit allocation. The portfolio holds about half its assets in securities rated A or higher, with the other half in bonds rated BBB and below or not rated. In a period when lower-quality bonds beat those with higher credit ratings, the portfolios credit allocation meant it outperformed the peer group average and Barclays Capital Long-Term Municipal Bond Index. However, our stake in investment-grade bonds meant that the portfolio lagged the Barclays Capital Non-Investment-Grade Municipal Bond Index. Sector Allocation Contributed Just as the lowest-rated securities generally did best in the last six months, so too did bonds from sectors that underperformed during the credit crisis. The key example here is land-secured debtthe portfolio holds about a quarter of assets in land-based deals. These securities underperformed by a wide margin in 2008 as the housing market slumped, economic growth faltered, and liquidity evaporated from the municipal market. And they continued to underperform during the early stages of the recovery in 2009 because these tend to be lower-volatility securities that lag more liquid (easily bought and sold), higher-beta securities. But they did much better in recent months as the economy and housing market improved. Its also worth pointing out that we tend to favor what we consider to be higher-quality, well structured, seasoned land deals that are largely built out (not undeveloped land) and therefore supported by taxpaying residents. Changes to Portfolio Positioning We manage the portfolio using a long-term, relative-value approach to investing, looking for what we believe to be high-quality assets trading at temporarily depressed prices, or opportunities that present attractive risk/reward trade-offs. With that in mind, we put in place a yield curve flattening trade using two- and 30-year Treasury futures (the trade was based on the expectation that the yield difference, or spread, between two- and 30-year securities would narrow going forward). We implemented the trade in late 2009 when the slope of the Treasury yield curve approached record levels of steepness. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. **The Barclays Capital Non-Investment-Grade Municipal Bond Index returns were 26.56%, 2.87% and 4.99% for the one-, five- and 10-year periods ended February 28, 2010, respectively. 11 California High-Yield Municipal Similarly, we implemented a trade designed to capitalize on the changing yield relationship between Treasury and municipal bonds, a yield ratio trade. We put the ratio trade in effect at a time when long-term municipal bond yields exceeded Treasury yields, a rare occurrence. The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward their normal historical relationship, with municipals yielding less than Treasuries. Municipals outperformed Treasuries, and the ratio declined, so we took our profits and exited this trade in late 2009. In addition, we increased our exposure to higher-coupon municipal bonds that are likely to be pre-refunded and benefit from a rating upgrade. (Prerefunded bonds have their principal amount offset by an escrow accountoften invested in Treasuriesand typically see their credit rating revised up to reflect this fact.) Finally, we continued to improve the portfolios diversification by sector (reducing our large stake in land-secured debt in favor of health care and essential-service bonds) and by position size (reducing individual holdings to no more than 12% of assets) in this challenging economic, market, and housing environment. Outlook Were positive on the municipal market over time, but credit concerns and headline risk (bad publicity resulting from the states budget and economic situation) present near-term challenges, said Steven Permut, leader of the municipal bond team at American Century Investments. In the long run, we think tax rates have to rise, making municipal bonds tax advantages even more appealing. The supply of tax-exempt municipal bonds is also likely to be constrained for the foreseeable future by the Build America Bond program, while demand should be supported by the attractive tax-free yields municipal bonds offer relative to cash and fully taxable investments. We also expect the municipal market to benefit from changes currently under way at the big credit rating agencies, which should better recognize the comparatively high quality of municipal investments. Having said that, economic challenges remain. To be clear, we do not expect wholesale municipal bond defaults, but select issuers could face rating downgrades. We think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. 12 California High-Yield Municipal Portfolio at a Glance As of 2/28/10 As of 8/31/09 Weighted Average Maturity 19.5 years 19.4 years Average Duration (Modified) 7.7 years 7.8 years Yields as of February 28, 2010 30-Day SEC Yield Investor Class 4.68% A Class 4.22% B Class 3.68% C Class 3.68% Investor Class 30-Day Tax-Equivalent Yields 32.16% Tax Bracket 6.90% 34.88% Tax Bracket 7.19% 39.40% Tax Bracket 7.72% 41.21% Tax Bracket 7.96% (1) Yields would have been lower if a portion of fees had not been waived. (2) The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition by Credit Rating % of % of fund investments fund investments as of 2/28/10 as of 8/31/09 AAA 16% 19% AA 15% 16% A 21% 23% BBB 11% 9% BB or lower 1%  Not Rated 36% 33% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). Top Five Sectors as of February 28, 2010 % of fund investments Land Based 27% General Obligation (GO) 12% Hospital Revenue 10% Prerefunded 8% Electrical Revenue 8% 13 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from September 1, 2009 to February 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 14 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/09 2/28/10 9/1/09  2/28/10 Expense Ratio California Long-Term Tax-Free Actual Investor Class $1,000 $1,034.90 $2.42 0.48% A Class $1,000 $1,033.60 $3.68 0.73% B Class $1,000 $1,029.80 $7.45 1.48% C Class $1,000 $1,029.80 $7.45 1.48% Hypothetical Investor Class $1,000 $1,022.41 $2.41 0.48% A Class $1,000 $1,021.17 $3.66 0.73% B Class $1,000 $1,017.46 $7.40 1.48% C Class $1,000 $1,017.46 $7.40 1.48% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 15 Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/09 2/28/10 9/1/09  2/28/10 Expense Ratio California High-Yield Municipal Actual Investor Class (after waiver) $1,000 $1,072.10 $2.52 0.49% Investor Class (before waiver) $1,000 $1,072.10 $2.62 0.51% A Class (after waiver) $1,000 $1,070.70 $3.80 0.74% A Class (before waiver) $1,000 $1,070.70 $3.90 0.76% B Class (after waiver) $1,000 $1,066.80 $7.64 1.49% B Class (before waiver) $1,000 $1,066.80 $7.74 1.51% C Class (after waiver) $1,000 $1,066.80 $7.64 1.49% C Class (before waiver) $1,000 $1,066.80 $7.74 1.51% Hypothetical Investor Class (after waiver) $1,000 $1,022.36 $2.46 0.49% Investor Class (before waiver) $1,000 $1,022.27 $2.56 0.51% A Class (after waiver) $1,000 $1,021.12 $3.71 0.74% A Class (before waiver) $1,000 $1,021.03 $3.81 0.76% B Class (after waiver) $1,000 $1,017.41 $7.45 1.49% B Class (before waiver) $1,000 $1,017.31 $7.55 1.51% C Class (after waiver) $1,000 $1,017.41 $7.45 1.49% C Class (before waiver) $1,000 $1,017.31 $7.55 1.51% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) During the six months ended February 28, 2010, the class received a partial waiver of its management fees. (3) Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. 16 Schedule of Investments California Long-Term Tax-Free FEBRUARY 28, 2010 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  99.5% California Department of Water Resources Power CALIFORNIA  95.7% Supply Rev., Series 2002 A, ABAG Finance Auth. for 5.50%, 5/1/14 (Ambac) $ 3,480,000 $3,831,515 Nonprofit Corps. Rev., California Department of (899 Charleston LLC), Water Resources Power VRDN, 0.17%, 3/1/10 Supply Rev., Series 2002 B4, (LOC: LaSalle Bank N.A.) $ 3,400,000 $3,400,000 VRDN, 0.10%, 3/1/10 (LOC: ABAG Finance Auth. for Bayerische Landesbank) 3,200,000 3,200,000 Nonprofit Corps. Rev., (Sharp California Department of Healthcare), 6.25%, 8/1/39 2,200,000 2,378,882 Water Resources Power Adelanto Public Utility Auth. Supply Rev., Series 2005 G4, Rev., Series 2009 A, (Utility 5.00%, 5/1/16 1,450,000 1,666,195 System), 6.25%, 7/1/26 750,000 747,263 California Economic Recovery Anaheim Public Financing GO, Series 2004 C2, VRDN, Auth. Rev., (Electric System 0.13%, 3/1/10 (LOC: Bank of Distribution), 5.25%, America N.A.) 2,700,000 2,700,000 10/1/39 4,000,000 4,125,280 California Educational Antioch Public Financing Facilities Auth. Rev., Auth. Lease Rev., Series (University of Pacific), 2002 A, (Municipal Facilities), 5.25%, 5/1/34 2,000,000 2,012,200 5.50%, 1/1/32 (NATL) 5,235,000 5,334,622 California Educational Antioch Public Financing Facilities Auth. Rev., Auth. Lease Rev., Series (University of Santa Clara), 2002 B, (Municipal Facilities), 5.625%, 4/1/37 5,000,000 5,311,700 5.625%, 1/1/27 (NATL) 6,005,000 6,125,460 California Educational Avenal Public Financing Auth. Facilities Auth. Rev., (Western Rev., 5.00%, 9/1/25 1,395,000 1,216,719 University Health Sciences), Banning COP, (Wastewater 6.00%, 10/1/12, Prerefunded System Refunding & at 100% of Par 1,920,000 2,177,434 Improvement), 8.00%, California Educational 1/1/19 (Ambac) 365,000 438,657 Facilities Auth. Rev., Bay Area Toll Auth. Toll Bridge Series 2004 C, (Lutheran Rev., Series 2008 F1, University), 5.00%, 10/1/29 1,220,000 1,145,934 (San Francisco Bay Area), California Educational 5.00%, 4/1/39 2,135,000 2,171,871 Facilities Auth. Rev., Series Bay Area Toll Auth. Toll Bridge 2005 A, (Occidental College), Rev., Series 2009 F1, 5.00%, 10/1/33 (NATL) 1,070,000 1,062,617 (San Francisco Bay Area), California Educational 5.25%, 4/1/27 6,250,000 6,727,000 Facilities Auth. Rev., Series Berryessa Union School 2007 A, (Claremont Graduate District GO, Series 2001 B, University), 5.00%, 3/1/42 3,000,000 2,750,010 (Election of 1999), 5.375%, California Educational 8/1/11, Prerefunded at 101% Facilities Auth. Rev., Series of Par (AGM) 1,205,000 1,303,822 2009 A, (University of Big Bear Lake Water Rev., Southern California), 6.00%, 4/1/22 (NATL) 3,500,000 4,037,530 5.00%, 10/1/39 3,953,000 4,116,773 California County Tobacco California GO, Securitization Agency Rev., 5.00%, 4/1/26 3,000,000 2,986,740 (Gold Country Settlement California GO, Funding Corp.), 5.25%, 5.75%, 4/1/28 2,000,000 2,090,620 6/1/46 5,000,000 3,440,450 California GO, 5.00%, 6/1/32 6,600,000 6,122,820 17 California Long-Term Tax-Free Principal Principal Amount Value Amount Value California GO, California Infrastructure & 5.00%, 11/1/32 $ 9,500,000 $8,806,690 Economic Development Bank California GO, Rev., (Performing Arts Center 6.50%, 4/1/33 5,000,000 5,413,350 of Los Angeles County), 5.00%, 12/1/37 $ 1,000,000 $938,620 California GO, 5.00%, 4/1/38 7,000,000 6,299,160 California Municipal Finance Auth. Rev., (Community California GO, Hospital of Central 6.00%, 4/1/38 5,000,000 5,165,900 California), 5.50%, 2/1/39 1,450,000 1,278,798 California GO, California Pollution Control 6.00%, 11/1/39 5,000,000 5,173,850 Financing Auth. Rev., Series California Health Facilities 1996 C, (Pacific Gas and Financing Auth. Rev., Series Electric), VRDN, 0.12%, 1993 C, (St. Francis Memorial 3/1/10 (LOC: JPMorgan Hospital), 5.875%, 11/1/23 7,165,000 8,928,306 Chase Bank N.A.) 400,000 400,000 California Health Facilities California Public Works Board Financing Auth. Rev., Series Lease Rev., Series 1993 A, 2008 C, (Providence Health & (Department of Corrections), Services), 6.50%, 10/1/33 1,000,000 1,141,230 5.00%, 12/1/19 (Ambac) 4,000,000 4,076,800 California Health Facilities California Public Works Board Financing Auth. Rev., Series Lease Rev., Series 2005 A, 2008 J, (Catholic Healthcare (Department of General West), 5.625%, 7/1/32 5,000,000 5,060,500 Services - Butterfield), California Health Facilities 5.25%, 6/1/30 1,250,000 1,172,812 Financing Auth. Rev., Series California Public Works Board 2009 A, (Catholic Healthcare Lease Rev., Series 2006 E, West), 6.00%, 7/1/39 3,400,000 3,565,716 (University of California California Health Facilities Research), 5.00%, 10/1/31 1,335,000 1,340,887 Financing Auth. Rev., Series California Public Works Board 2009 A, (Childrens Hospital Lease Rev., Series 2009 G1, of Orange County), (Various Capital Projects), 6.50%, 11/1/38 5,000,000 5,271,100 5.75%, 10/1/30 2,000,000 1,999,880 California Health Facilities California Public Works Board Financing Auth. Rev., Series Lease Rev., Series 2009 H, 2009 A, (Saint Joseph Health (Department of Correction System), 5.50%, 7/1/29 3,750,000 3,902,588 and Rehabiliation), California Health Facilities 5.75%, 11/1/29 2,435,000 2,447,321 Financing Auth. Rev., Series California Statewide 2009 A, (Saint Joseph Health Communities Development System), 5.75%, 7/1/39 3,000,000 3,107,220 Auth. Rev., (John Muir California Health Facilities Health), 5.125%, 7/1/39 625,000 600,681 Financing Auth. Rev., Series California Statewide 2009 B, (Providence Health & Communities Development Services), 5.50%, 10/1/39 1,000,000 1,050,920 Auth. Rev., (Proposition 1A California Health Facilities Receivables), 5.00%, Financing Auth. Rev., Series 6/15/13 1,350,000 1,454,706 2010 A, (Scripps Health), California Statewide 5.00%, 11/15/36 1,000,000 971,220 Communities Development California Infrastructure & Auth. Rev., Series 1998 A, Economic Development Bank (Sherman Oaks), 5.00%, Rev., (India Community 8/1/22 (Ambac/California Center), VRDN, 0.15%, Mortgage Insurance) 6,000,000 5,989,860 3/1/10 (LOC: Bank of America N.A.) 1,750,000 1,750,000 18 California Long-Term Tax-Free Principal Principal Amount Value Amount Value California Statewide Coalinga Public Financing Communities Development Auth. Local Obligation Rev., Auth. Rev., Series 2001 C, Series 1998 A, (Senior Lien), (Kaiser Permanente), VRN, 6.375%, 9/15/21 (Ambac) $ 1,320,000 $ 1,504,061 5.25%, 8/1/16 $ 5,000,000 $ 5,016,050 Concord Joint Powers California Statewide Financing Auth. Lease Rev., Communities Development (Concord Avenue Parking Auth. Rev., Series 2005 A, Structure), 5.125%, 3/1/23 2,615,000 2,692,352 (Thomas Jefferson School Concord Joint Powers of Law), 4.875%, 10/1/15, Financing Auth. Lease Rev., Prerefunded at 100% of (Police Facilities), 5.25%, Par 1,000,000 1,112,980 8/1/13 1,810,000 1,947,904 California Statewide Contra Costa Water District Communities Development Rev., Series 1992 E, 6.25%, Auth. Rev., Series 2006 B, 10/1/12 (Ambac) 1,205,000 1,299,098 (Kaiser Permanente), 5.25%, 3/1/45 5,000,000 4,814,200 Fresno Sewer Rev., Series 1993 A1, 6.25%, 9/1/14 California Statewide (Ambac) 2,225,000 2,476,470 Communities Development Auth. Rev., Series 2008 B, Golden State Tobacco (Rady Childrens Hospital), Securitization Corp. VRDN, 0.13%, 3/1/10 Settlement Rev., Series (LOC: Bank of the West) 1,150,000 1,150,000 2003 A1, 6.25%, 6/1/13, Prerefunded at 100% of California Statewide Par 1,355,000 1,508,603 Communities Development Auth. Rev., Series 2008 C, Golden State Tobacco (Catholic Healthcare West), Securitization Corp. 5.625%, 7/1/35 3,000,000 3,038,610 Settlement Rev., Series 2007 A1, 5.75%, 6/1/47 10,000,000 7,373,700 California Statewide Communities Development Golden State Tobacco Auth. Rev., Series 2009 A, Securitization Corp. (Kaiser Permanente), Settlement Rev., Series 2007 A1, 5.125%, 6/1/47 4,375,000 2,941,925 5.00%, 4/1/13 2,500,000 2,726,475 California University Hillsborough School District Systemwide Rev., Series GO, Series 2006 B, (Election of 2002), 4.86%, 9/1/29 4,705,000 1,742,026 2007 A, 5.00%, 11/1/24 (AGM) 5,000,000 5,384,450 Hillsborough School District California University GO, Series 2006 B, (Election of 2002), 4.87%, 9/1/30 5,010,000 1,722,789 Systemwide Rev., Series 2009 A, 5.25%, 11/1/34 2,200,000 2,252,954 Hillsborough School District Capistrano Unified School GO, Series 2006 B, (Election of 2002), 4.88%, 9/1/31 5,335,000 1,717,603 District Special Tax Rev., (Community Facilities Huntington Beach Union High District No. 88-1), 6.50%, School District GO, (Election 9/1/14 (AGM) 5,695,000 5,837,204 of 2004), 4.98%, 8/1/30 (AGM-CR)(NATL) 6,880,000 1,961,350 Carlsbad Unified School District GO, Series 2007 A, Huntington Beach Union High (Election of 2006), 5.25%, School District GO, (Election 8/1/32 (NATL) 1,125,000 1,191,589 of 2004), 5.00%, 8/1/31 (NATL) 5,000,000 1,304,200 Castaic Lake Water Agency COP, Series 1994 A, (Water System Improvement), 7.00%, 8/1/12 (NATL) 1,520,000 1,718,588 19 California Long-Term Tax-Free Principal Principal Amount Value Amount Value Irvine Improvement Bond Act Modesto Irrigation District of 1915 Special Assessment COP, Series 2009 A, 5.75%, Rev., Series 2004 A, 10/1/34 $ 2,500,000 $2,650,575 (Assessment District M-S-R Public Power Agency No. 03-19), VRDN, 0.13%, Rev., Series 1989 D, 3/1/10 (LOC: Bank of New (San Juan), 6.75%, 7/1/20 York and California State (NATL) 8,145,000 10,019,409 Teachers Retirement) $ 1,291,000 $1,291,000 New Haven Unified School Kern High School District GO, District GO, 12.00%, 8/1/18 7.15%, 8/1/14 (NATL) 1,815,000 2,286,664 (AGM) 1,000,000 1,657,210 Kern High School District GO, Northern California Power Series 1992 C, (Election of Agency Rev., Series 2010 A, 1990), 6.25%, 8/1/13 4.00%, 7/1/14 1,000,000 1,092,890 (NATL) 1,340,000 1,583,223 Oakland Redevelopment Kern High School District GO, Agency Tax Allocation Rev., Series 2004 B, (Election of (Central District), 5.50%, 2004), 4.50%, 8/1/17 3,630,000 4,701,649 2/1/14 (Ambac) 4,160,000 4,250,646 Lancaster Financing Auth. Tax Orange County Improvement Allocation Rev., (Projects Bond Act of 1915 Special No. 5 & 6), 5.60%, 2/1/34 1,250,000 1,194,488 Assessment Rev., (Newport Lodi Unified School District Coast Phase IV Assessment COP, Series 2005 A, (Aspire), District No. 01-1), 5.00%, 5.00%, 8/1/32 (FGIC) 9/2/26 850,000 758,404 (NATL) 2,140,000 2,100,303 Oxnard School District GO, Los Angeles Department of Series 2001 A, 5.75%, 8/1/22 Airports Rev., Series 2008 C, (NATL) 3,100,000 3,437,652 (Los Angeles International Palomar Pomerado Health Airport), 5.25%, 5/15/21 4,370,000 4,761,945 Care District COP, 6.75%, Los Angeles Department of 11/1/39 1,750,000 1,807,750 Water & Power Rev., Series Palomar Pomerado Health 2008 A1, (Power System), GO, Series 2009 A, (Election 5.25%, 7/1/38 4,000,000 4,259,600 of 2004), 0.00%, 8/1/19 Los Angeles Department of (AGC) 1,670,000 1,027,417 Water & Power Waterworks Pasadena COP, (Old Rev., Series 2009 B, Pasadena Parking Facility), 5.00%, 7/1/20 5,000,000 5,730,650 6.25%, 1/1/18 1,895,000 2,227,610 Manhattan Beach Unified Perris Public Financing Auth. School District GO, Series Tax Allocation Rev., 5.35%, 2009 A, (Election of 2008), 10/1/36 1,150,000 915,147 6.37%, 9/1/29 5,905,000 1,770,142 Pico Rivera Water Auth. Metropolitan Water District Rev., Series 1999 A, (Water of Southern California Rev., System), 5.50%, 5/1/29 5.75%, 8/10/18 8,000,000 9,467,600 (NATL) 2,500,000 2,832,975 Metropolitan Water District Pomona Unified School of Southern California Rev., District GO, Series 2000 A, Series 2006 B, 4.375%, 6.55%, 8/1/29 (NATL) 1,000,000 1,182,900 7/1/37 2,500,000 2,429,900 Pomona Unified School Metropolitan Water District District GO, Series 2001 A, of Southern California Rev., 6.15%, 8/1/30 (NATL) 1,000,000 1,103,240 Series 2009 B, 5.00%, 7/1/30 4,000,000 4,240,320 Poway Unified School District Public Financing Auth. Rev., Metropolitan Water District 7.875%, 9/15/39 1,070,000 1,150,015 of Southern California Rev., Series 2009 C, 5.00%, 7/1/35 1,150,000 1,194,747 20 California Long-Term Tax-Free Principal Principal Amount Value Amount Value Riverside Redevelopment San Pablo Redevelopment Agency Tax Allocation Rev., Agency Tax Allocation Rev., Series 2004 A, (Housing (Tenth Township), VRDN, Set-Aside), 5.00%, 8/1/28 0.13%, 3/1/10 (LOC: Union (FGIC)(NATL) $ 1,330,000 $ 1,257,941 Bank of California) $ 4,000,000 $ 4,000,000 Sacramento County Airport Santa Margarita-Dana Point System Rev., Series 2009 D, Auth. Rev., Series 1994 B, (Grant Revenue Bonds), (Improvement Districts 3, 5.625%, 7/1/29 1,000,000 1,078,220 3A, 4, 4A), 7.25%, 8/1/14 Saddleback Valley Unified (NATL) 2,000,000 2,376,820 School District Public Shasta Lake Public Finance Financing Auth. Special Tax Auth. Rev., 5.00%, 4/1/25 2,470,000 2,310,611 Rev., Series 1997 A, 6.00%, South Coast Air Quality 9/1/16 (AGM) 1,000,000 1,171,150 Management District Building San Bernardino Community Corp. Rev., (Installment Sale College District GO, Series Headquarters), 6.00%, 8/1/11 2008 A, (Election of 2002), (Ambac) 2,500,000 2,564,100 6.25%, 8/1/33 1,800,000 2,017,566 South Orange County Public San Bernardino Community Financing Auth. Special Tax College District GO, Series Rev., Series 1994 A, (Senior 2009 B, (Election of 2008), Lien), 7.00%, 9/1/11 (NATL) 2,000,000 2,161,200 0.00%, 8/1/19 7,400,000 4,435,560 Southern California Public San Diego County COP Power Auth. Rev., (Multiple Linked Security, ARC, YCC, Projects), 6.75%, 7/1/12 5.625%, 9/1/12 (Ambac) 5,300,000 5,503,626 (AGM-CR) 7,315,000 8,238,958 San Diego County Water Southern California Public Financing Agency Auth. Power Auth. Rev., (Multiple Rev., Series 2010 A, 5.00%, Projects), 6.75%, 7/1/13 5/1/24 5,000,000 5,517,300 (AGM-CR) 3,730,000 4,374,880 San Diego Public Facilities Stanton Redevelopment Financing Auth. Rev., Series Agency Tax Allocation Rev., 2009 A, 5.25%, 5/15/34 2,000,000 2,095,120 (Community Development), San Francisco City and 5.45%, 12/1/17 (Ambac) 1,010,000 1,012,899 County Airports Commission Taft Public Financing Auth. Rev., Series 2009 D, VRDN, Lease Rev., Series 1997 A, 2.25%, 12/4/12 1,500,000 1,524,195 (Community Correctional San Francisco City and Facility Acquisition), 6.05%, County Airports Commission 1/1/17 2,000,000 2,003,140 Rev., Series 2009 E, 5.25%, Tuolumne Wind Project Auth. 5/1/23 2,000,000 2,140,700 Rev., Series 2009 A, 5.625%, San Francisco City and 1/1/29 1,200,000 1,289,400 County COP, Series Turlock Health Facility COP, 2009 A, (Multiple Capital (Emanuel Medical Center, Improvement), 5.00%, Inc.), 5.50%, 10/15/18 1,215,000 1,221,318 4/1/29 1,170,000 1,168,514 Turlock Health Facility COP, San Mateo County Joint (Emanuel Medical Center, Powers Financing Auth. Inc.), 5.50%, 10/15/19 1,285,000 1,282,057 Lease Rev., (Capital Projects Tustin Improvement Bond Act Program), 6.50%, 7/1/15 1915 Special Assessment Rev., (NATL) 3,000,000 3,580,590 Series 1996 A, (Reassessment San Mateo County Joint District No. 95-2), VRDN, Powers Financing Auth. 0.15%, 3/1/10 (LOC: Bank of Lease Rev., (Capital Projects New York) 1,000,000 1,000,000 Program), 6.00%, 7/1/19 Ukiah Electric Rev., 6.25%, (NATL) 4,000,000 4,657,560 6/1/18 (NATL) 2,315,000 2,515,572 21 California Long-Term Tax-Free Principal Principal Amount Value Amount Value Ventura County Community PUERTO RICO  2.8% College District GO, Series Puerto Rico Electric Power 2008 C, (Election of 2002), Auth. Rev., Series 2002 II, 5.50%, 8/1/33 $ 5,000,000 $ 5,254,300 5.375%, 7/1/12, Prerefunded Vernon Electric System Rev., at 101% of Par (XLCA) $ 4,000,000 $4,481,400 Series 2009 A, 5.125%, Puerto Rico Government 8/1/21 5,000,000 5,290,250 Development Bank Rev., Vista COP, (Community 4.75%, 12/1/15 (NATL) 1,000,000 1,029,330 Projects), 5.00%, 5/1/37 Puerto Rico Highway & (NATL) 6,000,000 5,555,040 Transportation Auth. Rev., Walnut Valley Unified School Series 2007 M, 5.00%, District GO, Series 1992 B, 7/1/22 3,220,000 3,225,667 6.00%, 8/1/10 (Ambac) 1,445,000 1,481,515 Puerto Rico Infrastructure Watsonville Insured Hospital Financing Auth. Special Tax Rev., Series 1996 A, Rev., Series 2005 C, 5.50%, (Community Hospital), 7/1/23 (Ambac) 2,000,000 2,086,480 6.20%, 7/1/12 (California University of Puerto Rico Mortgage Insurance) 1,925,000 2,063,927 Rev., Series 2006 Q, 5.00%, Woodland COP, (Wastewater 6/1/12 1,200,000 1,255,128 System), 5.75%, 3/1/12 12,078,005 (Ambac) 1,690,000 1,747,105 U.S. VIRGIN ISLANDS  0.8% Woodland Finance Auth. Rev., Series 2009 A, (Senior Lien), Virgin Islands Public Finance 5.00%, 3/1/32 3,305,000 3,391,822 Auth. Rev., Series 2009 B, (Senior Lien), 5.00%, Yolo County Multifamily 10/1/17 3,480,000 3,650,590 Housing Rev., Series 1998 A, (Primero Grove), VRDN, TOTAL INVESTMENT 0.23%, 3/4/10 (LOC: Bank of SECURITIES  99.5% the West and California State (Cost $417,690,806) Teachers Retirement) 1,480,000 1,480,000 OTHER ASSETS AND 416,254,437 LIABILITIES  0.5% GUAM  0.2% TOTAL NET ASSETS  100.0% Guam Government GO, Series 2009 A, 6.75%, 11/15/29 900,000 954,504 Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 60 U.S. Long Bond June 2010 $7,061,250 $76,478 Underlying Face Contracts Sold Expiration Date Amount at Value Unrealized Gain (Loss) 193 U.S. Treasury 2-Year Notes June 2010 $41,965,438 $(87,885) 22 California Long-Term Tax-Free Notes to Schedule of Investments ABAG Association of Bay Area Governments AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation  Custodial Receipts Ambac Ambac Assurance Corporation ARC Auction Rate Certificate COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit M-S-R Modesto, Stockton, Redding NATL National Public Finance Guarantee Corporation VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. YCC Yield Curve Certificate (1) Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $50,120,000. (2) Escrowed to maturity in U.S. government securities or state and local government securities. (3) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (4) When-issued security. (5) Convertible capital appreciation bond. These securities are issued with a zero-coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. See Notes to Financial Statements. 23 California High-Yield Municipal FEBRUARY 28, 2010 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  98.2% Berryessa Union School District GO, Series 2000 A, CALIFORNIA  93.8% 6.18%, 8/1/21 (AGM) $ 1,190,000 $ 648,490 ABAG Finance Auth. for Berryessa Union School Nonprofit Corps. Rev., District GO, Series 2000 A, (Oshman Family Jewish 6.05%, 8/1/22 (AGM) 1,220,000 623,627 Community), VRDN, Berryessa Union School 0.15%, 3/1/10 (LOC: District GO, Series 2000 A, LaSalle Bank N.A.) $ 1,050,000 $ 1,050,000 6.06%, 8/1/23 (AGM) 1,000,000 478,010 ABAG Finance Auth. for California Department of Nonprofit Corps. Rev., (Sharp Water Resources Power Healthcare), 6.25%, 8/1/39 1,800,000 1,946,358 Supply Rev., Series 2002 B4, ABC Unified School District VRDN, 0.10%, 3/1/10 (LOC: GO, Series 2000 B, 6.14%, Bayerische Landesbank) 5,900,000 5,900,000 8/1/21 (NATL/FGIC) 1,000,000 531,770 California Department of Adelanto Public Utility Auth. Water Resources Power Rev., Series 2009 A, 6.75%, Supply Rev., Series 2008 H, 7/1/39 5,225,000 5,174,945 5.00%, 5/1/22 4,500,000 4,949,460 Alhambra Rev., Series California Department of 2010 A, (Atherton Baptist Water Resources Water Homes), 7.50%, 1/1/30 1,640,000 1,651,086 System Rev., Series 2008 AE, Anaheim Public Financing (Central Valley), 5.00%, Auth. Lease Rev., Series 12/1/23 2,500,000 2,806,425 1997 A, (Public California Economic Recovery Improvements), 6.00%, GO, Series 2004 A, 5.25%, 9/1/24 (AGM) 1,200,000 1,375,908 7/1/14 (NATL/FGIC) 6,000,000 6,842,820 Beaumont Financing Auth. California Educational Local Agency Special Tax Facilities Auth. Rev., (Western Rev., Series 2004 D, University Health Sciences), 5.80%, 9/1/35 2,875,000 2,570,279 6.00%, 10/1/12, Prerefunded Beaumont Financing Auth. at 100% of Par 1,505,000 1,678,662 Local Agency Special Tax California Educational Rev., Series 2005 B, Facilities Auth. Rev., 5.40%, 9/1/35 1,390,000 1,163,374 Series 2008 A, (Chapman Beaumont Financing Auth. University), VRDN, 0.15%, Local Agency Special Tax 3/1/10 (LOC: Bank of Rev., Series 2005 C, America N.A.) 2,050,000 2,050,000 5.50%, 9/1/29 855,000 761,207 California Educational Beaumont Financing Auth. Facilities Auth. Rev., Series Local Agency Special Tax 2009 A, (Pomona College), Rev., Series 2005 C, 5.00%, 1/1/24 1,400,000 1,585,290 5.50%, 9/1/35 4,000,000 3,126,200 California GO, Beaumont Financing Auth. 5.25%, 10/1/29 5,000,000 4,957,450 Local Agency Special California GO, Tax Rev., Series 2006 A, 5.25%, 3/1/38 6,000,000 5,608,500 (Improvement Area No. 19C), California GO, 5.35%, 9/1/36 2,700,000 2,050,326 6.00%, 4/1/38 5,000,000 5,165,900 Beaumont Financing Auth. California Health Facilities Local Agency Special Financing Auth. Rev., Tax Rev., Series 2008 A, Series 1989 A, (Kaiser (Improvement Area No. 19C), Permanente), 7.15%, 10/1/12 6.875%, 9/1/36 1,050,000 990,969 (Ambac - TCRS) 4,000,000 3,816,120 24 California High-Yield Municipal Principal Principal Amount Value Amount Value California Health Facilities California Public Works Board Financing Auth. Rev., Series Lease Rev., Series 1993 D, 2008 A, (Scripps Health), (Department of Corrections), 5.50%, 10/1/20 $ 1,500,000 $1,659,960 5.25%, 6/1/15 (AGM) $ 2,000,000 $2,205,120 California Health Facilities California Public Works Board Financing Auth. Rev., Series Lease Rev., Series 2009 G1, 2008 A, (Sutter Health), (Various Capital Projects), 5.50%, 8/15/16 5,000,000 5,654,700 5.75%, 10/1/30 2,000,000 1,999,880 California Health Facilities California State Department Financing Auth. Rev., Series of Water Resources Power 2008 A3, (Stanford Hospital), Supply Rev., Series 2005 F2, VRDN, 3.45%, 6/15/11 3,700,000 3,808,854 VRDN, 0.11%, 3/1/10 (LOC: California Health Facilities JPMorgan Chase Bank N.A. Financing Auth. Rev., Series and Societe Generale) 200,000 200,000 2008 C, (Providence Health & California State Department Services), 6.50%, 10/1/33 1,000,000 1,141,230 of Water Resources Rev., California Health Facilities Series 2009 AF, (Water Financing Auth. Rev., Series System), 5.00%, 12/1/32 1,000,000 1,057,710 2008 G, (Catholic Healthcare California State University West), 5.50%, 7/1/25 2,000,000 2,070,180 Fresno Association, Inc. Rev., California Health Facilities (Auxiliary Organization Financing Auth. Rev., Series Event Center), 7.00%, 2009 A, (Catholic Healthcare 7/1/12, Prerefunded at West), 6.00%, 7/1/39 4,300,000 4,509,582 101% of Par 2,455,000 2,820,132 California Health Facilities California State University Financing Auth. Rev., Series Rev., Series 2005 C, 2009 A, (Childrens Hospital (Systemwide Financing of Orange County), 6.50%, Program), 5.00%, 11/1/38 3,000,000 3,162,660 11/1/30 (NATL) 10,000,000 10,167,300 California Mobilehome Park California State University Financing Auth. Rev., Rev., Series 2009 A, Series 2000 B, (Union City (Systemwide Financing Tropics), 7.30%, 8/15/10, Program), 5.25%, 11/1/38 3,000,000 3,043,410 Prerefunded at 102% of Par 4,410,000 4,637,997 California Statewide California Mobilehome Park Communities Development Financing Auth. Rev., Auth. COP, (Sonoma County Series 2001 B, (Rancho Indian Health), 6.40%, Vallecitos - San Marcos), 9/1/29 2,290,000 2,292,908 6.75%, 11/15/36 1,905,000 1,815,541 California Statewide California Mobilehome Park Communities Development Financing Auth. Rev., Auth. Rev., (Drew School), Series 2003 B, (Palomar 5.30%, 10/1/37 1,070,000 823,483 Estates E&W), 7.00%, California Statewide 9/15/36 6,345,000 6,202,682 Communities Development California Mobilehome Park Auth. Rev., (John Muir Financing Auth. Rev., Health), 5.125%, 7/1/39 625,000 600,681 Series 2006 B, (Union City California Statewide Tropics), 5.50%, 12/15/41 2,000,000 1,606,500 Communities Development California Municipal Finance Auth. Rev., (Lancer Auth. Rev., (Biola University), Educational Student 5.875%, 10/1/34 1,000,000 1,017,640 Housing), 5.625%, 6/1/33 2,500,000 2,058,300 California Municipal Finance California Statewide Auth. Rev., (Community Communities Development Hospital of Central Auth. Rev., (Southern California), 5.50%, 2/1/39 1,450,000 1,278,799 California Presbyterian Homes), 7.25%, 11/15/41 2,500,000 2,666,600 25 California High-Yield Municipal Principal Principal Amount Value Amount Value California Statewide Chula Vista Industrial Communities Development Development Rev., Series Auth. Rev., (Thomas 2004 D, (San Diego Gas), Jefferson School of Law), 5.875%, 1/1/34 $ 1,000,000 $1,099,970 7.75%, 10/1/11, Prerefunded Clovis Public Financing Auth. at 101% of Par $ 1,885,000 $2,093,556 Lease Rev., (Corporate Yard), California Statewide 5.375%, 3/1/20 (Ambac) 1,780,000 1,870,086 Communities Development Corcoran COP, 8.75%, Auth. Rev., Series 2001 C, 6/1/16 405,000 476,474 (Kaiser Permanente), VRN, 5.25%, 8/1/16 4,000,000 4,012,840 Corona Department of Water & Power COP, 5.00%, California Statewide 9/1/35 (NATL) 2,000,000 1,980,060 Communities Development Auth. Rev., Series 2006 A, Duarte Unified School District (John Muir Health), GO, Series 1999 B, 6.08%, 11/1/23 (AGM) 1,150,000 541,857 5.00%, 8/15/34 2,000,000 1,910,320 California Statewide Eastern Municipal Water Communities Development District Water & Sewer COP, Auth. Rev., Series 2007 A, Series 2008 H, 5.00%, 7/1/33 4,500,000 4,557,915 (California Baptist University), 5.50%, 11/1/38 7,000,000 5,671,190 El Dorado County Community California Statewide Facilities District No. 2001-1 Communities Development Special Tax Rev., (Promontory Auth. Rev., Series 2007 A, Specific), 6.30%, 9/1/31 2,500,000 2,177,225 (Front Porch Communities El Dorado County Community and Services), 5.125%, Facilities District No. 2005-1 4/1/37 3,400,000 2,826,386 Special Tax Rev., 5.25%, California Statewide 9/1/35 3,400,000 2,457,860 Communities Development Folsom Community Facilities Auth. Rev., Series 2007 A, District No. 7 Special Tax (Valleycare Health System), Rev., 5.75%, 9/1/14 2,450,000 2,473,618 5.125%, 7/15/31 2,000,000 1,636,720 Folsom Community Facilities California Statewide District No. 10 Special Tax Communities Development Rev., 7.00%, 9/1/24 2,610,000 2,619,213 Auth. Rev., Series 2009 A, Folsom Community Facilities (Kaiser Permanente), District No. 14 Special 5.00%, 4/1/19 5,000,000 5,408,900 Tax Rev., 6.30%, 9/1/11, Capistrano Unified School Prerefunded at 102% of Par 6,500,000 7,163,325 District Special Tax Rev., Foothill-De Anza Community (Community Facilities District College District GO, 6.16%, No. 90-2), 6.00%, 9/1/33 6,250,000 5,904,688 8/1/21 (NATL) 3,000,000 1,795,440 Carmel Unified School District Fullerton Community GO, 5.50%, 8/1/25 (NATL) 1,000,000 1,020,930 Facilities District No. 1 Carson Redevelopment Special Tax Rev., (Amerige Agency Tax Allocation Rev., Heights), 6.20%, 9/1/32 3,000,000 2,921,940 Series 2009 A, (Project Area Fullerton Unified School No. 1), 7.00%, 10/1/36 2,000,000 2,162,360 District Special Tax Rev., Chino Valley Unified School (Community Facilities District District COP, Series 2001 A, No. 2001-1), 6.375%, 9/1/31 5,000,000 5,000,700 5.375%, 9/1/20 (AGM) 1,700,000 1,765,620 Glendale Unified School Chula Vista Community District GO, Series 1999 C, Facilities District No. 06-1 6.00%, 3/1/10, Prerefunded Area A Special Tax Rev., at 101% of Par (AGM) 2,630,000 2,658,430 (Eastlake Woods), 6.20%, 9/1/33 3,600,000 3,538,764 26 California High-Yield Municipal Principal Principal Amount Value Amount Value Golden State Tobacco Irvine Improvement Bond Act Securitization Corp. of 1915 Special Assessment Settlement Rev., Series Rev., Series 2006 B, 2007 A1, 5.75%, 6/1/47 $ 7,500,000 $5,530,275 (Reassessment District Golden State Tobacco No. 03-19), VRDN, 0.13%, Securitization Corp. 3/1/10 (LOC: Bank of New Settlement Rev., Series York and California State 2007 A1, 5.125%, 6/1/47 8,500,000 5,715,740 Teachers Retirement) $ 924,000 $ 924,000 Hawaiian Gardens COP, Irvine Unified School District Series 2000 A, 8.00%, 6/1/10, Special Tax Rev., (Community Prerefunded at 102% of Par 2,965,000 3,078,204 Facilities District No. 06-1), Hemet Unified School District 6.70%, 9/1/35 1,000,000 1,009,740 Special Tax Rev., (Community Jurupa Special Tax Rev., Facilities District No. 2005-2), Series 2008 A, (Community 5.25%, 9/1/30 2,670,000 2,281,301 Facilities District No. 25), Hemet Unified School District 8.875%, 9/1/38 2,000,000 2,146,040 Special Tax Rev., (Community Lake Elsinore Community Facilities District No. 2005-2), Facilities District No. 2004-3 5.25%, 9/1/35 1,510,000 1,234,546 Special Tax Rev., Series 2005 A, (Rosetta Canyon Hesperia Public Financing Improvement Area No. 1), Auth. Tax Allocation Rev., 5.25%, 9/1/35 1,225,000 976,545 Series 2007 A, (Redevelopment and Housing), Lake Elsinore Community 5.50%, 9/1/32 (XLCA) 3,000,000 2,740,140 Facilities District No. 2004-3 Special Tax Rev., Series Hesperia Public Financing 2006 A, (Rosetta Canyon Auth. Tax Allocation Rev., Improvement Area No. 2), Series 2007 A, 5.25%, 9/1/37 5,000,000 3,795,850 (Redevelopment and Housing), 5.50%, 9/1/37 (XLCA) 2,025,000 1,785,787 Lake Elsinore Community Facilities District No. 2005-1 Highland Community Facilities Special Tax Rev., Series District No. 2001-1 Special 2006 A, (Serenity), Tax Rev., 6.45%, 9/1/28 2,000,000 1,999,980 5.35%, 9/1/36 1,100,000 886,787 Imperial Irrigation District Lake Elsinore Community COP, (Water System), 5.50%, Facilities District No. 2005-2 7/1/29 (Ambac) 5,000,000 5,090,400 Special Tax Rev., Series Independent Cities Lease 2005 A, (Alverhill Ranch Finance Auth. Rev., Series Improvement Area A), 2004 A, (Morgan Hill - 5.45%, 9/1/36 5,000,000 3,896,150 Hacienda Valley Mobile Lake Elsinore Community Estates), 5.90%, 11/15/34 2,235,000 2,037,717 Facilities District No. 2006-2 Independent Cities Lease Special Tax Rev., Series Finance Auth. Rev., Series 2006 A, (Viscaya), 2006 B, (San Juan Mobile 5.40%, 9/1/36 2,020,000 1,641,432 Estates), 5.55%, 5/15/31 500,000 428,275 Lake Elsinore Unified School Independent Cities Lease District Special Tax Rev., Finance Auth. Rev., Series (Community Facilities District 2006 B, (San Juan Mobile No. 2005-1, Improvement Estates), 5.85%, 5/15/41 1,150,000 981,697 Area A), 5.40%, 9/1/35 2,245,000 1,867,167 Independent Cities Lease Lincoln Community Facilities Finance Auth. Rev., Series District No. 2003-1 Special 2007 A, (Santa Rosa Leisure Tax Rev., (Lincoln Crossing), Mobilehome Park), 5.70%, 6.00%, 9/1/13, Prerefunded 11/15/47 3,430,000 3,021,727 at 102% of Par 1,775,000 2,108,682 27 California High-Yield Municipal Principal Principal Amount Value Amount Value Los Angeles Community Oceanside Community College District GO, Series Development Commission 2008 F1, (Election of 2003), Tax Allocation Rev., 5.00%, 8/1/27 $ 2,000,000 $2,108,200 (Downtown Redevelopment), Los Angeles Community 5.70%, 9/1/25 $ 3,500,000 $3,500,735 Facilities District No. 3 Oceanside Community Special Tax Rev., (Cascades Facilities District No. 2001-1 Business Park & Golf Course), Special Tax Rev., Series 6.40%, 9/1/22 1,310,000 1,299,979 2002 A, (Morrow Hills Los Angeles Department of Development), 6.20%, 9/1/32 2,590,000 2,392,564 Airports Rev., Series 2008 C, Oxnard School District GO, (Los Angeles International Series 2001 A, 5.75%, Airport), 5.25%, 5/15/25 2,000,000 2,116,060 8/1/30 (NATL) 3,000,000 3,210,690 Manteca Unified School Palmdale Water District District GO, (Election of 2004), COP, 5.00%, 10/1/34 4.92%, 8/1/30 (NATL) 5,455,000 1,396,971 (NATL/FGIC) 2,950,000 2,763,590 Metropolitan Water District Palomar Pomerado Health of Southern California Rev., Care District COP, Series 2009 C, 6.75%, 11/1/39 4,250,000 4,390,250 5.00%, 7/1/35 1,150,000 1,194,746 Palomar Pomerado Health Milpitas Improvement Care District COP, (Indian Bond Act of 1915 Special Health Council, Inc.), Assessment Rev., Series 6.25%, 10/1/29 2,410,000 2,348,786 1996 A, (Local Improvement Perris Community Facilities District No. 18), 6.75%, 9/2/16 1,480,000 1,488,599 District No. 2004-3 Special Modesto Irrigation District Tax Rev., Series 2005 A, COP, Series 2009 A, (Improvement Area No. 2), (Capital Improvements), 5.30%, 9/1/35 1,365,000 1,038,792 6.00%, 10/1/39 3,000,000 3,235,170 Perris Public Financing Montebello Community Auth. Special Tax Rev., Redevelopment Agency Series 2003 A, 6.25%, 9/1/33 2,955,000 2,697,974 Tax Allocation Rev., Perris Public Financing Series 2009 A, (Montebello Auth. Special Tax Rev., Hills Redevelopment), Series 2004 A, 6.125%, 9/1/34 2,995,000 2,677,081 8.10%, 3/1/27 2,000,000 2,253,500 Perris Public Financing Moreno Valley Unified School Auth. Special Tax Rev., District Special Tax Rev., Series 2008 A, (Community (Community Facilities District Facilities District No. 2005-4), No. 2002-1), 6.20%, 9/1/32 4,000,000 3,738,400 6.60%, 9/1/38 2,210,000 2,003,542 Murrieta Community Perris Public Financing Facilities District No. 2000-2 Auth. Tax Allocation Rev., Special Tax Rev., Series 5.35%, 10/1/36 975,000 775,886 2004 A, (The Oaks Improvement Area), Perris Union High School 6.00%, 9/1/34 1,920,000 1,688,352 District GO, Series 2000 A, 6.40%, 9/1/24 Murrieta Improvement Bond (NATL/FGIC) 1,000,000 419,420 Act of 1915 Special Tax Rev., (Community Facilities District Perris Union High School No. 2000-1), 6.375%, 9/1/30 4,100,000 3,904,348 District GO, Series 2000 A, 6.40%, 3/1/25 Oakland Unified School (NATL/FGIC) 1,000,000 398,660 District Alameda County GO, Series 2009 A, (Election of Pittsburg Redevelopment 2006), 6.125%, 8/1/29 2,500,000 2,641,925 Agency Tax Allocation Rev., (Los Medanos Community Development), 6.20%, 8/1/25 (Ambac) 2,900,000 1,113,571 28 California High-Yield Municipal Principal Principal Amount Value Amount Value Placer Union High School Riverside Unified School District GO, Series 2000 A, District Special Tax Rev., (Election of 1999), 6.20%, (Community Facilities District 8/1/16 (NATL/FGIC) $ 2,640,000 $2,047,848 No. 13, Improvement Area 1), Placer Union High School 5.375%, 9/1/34 $ 2,000,000 $1,637,700 District GO, Series 2000 A, Riverside Unified School (Election of 1999), 6.28%, District Special Tax Rev., 8/1/18 (NATL/FGIC) 1,600,000 1,064,096 Series 2000 A, (Community Placer Union High School Facilities District No. 7), District GO, Series 2000 A, 7.00%, 9/1/10, Prerefunded (Election of 1999), 6.35%, at 102% of Par 4,765,000 5,024,693 8/1/21 (NATL/FGIC) 2,925,000 1,555,427 Riverside Unified School Placer Union High School District Special Tax Rev., District GO, Series 2000 A, Series 2005 A, (Community (Election of 1999), 6.37%, Facilities District No. 15, 8/1/22 (NATL/FGIC) 2,100,000 1,043,994 Improvement Area 2), Placer Union High School 5.25%, 9/1/30 1,000,000 849,430 District GO, Series 2000 A, Rohnert Park Finance Auth. (Election of 1999), 6.39%, Rev., Series 2001 A, (Las 8/1/23 (NATL/FGIC) 3,525,000 1,635,142 Casitas de Sonoma), Placer Union High School 6.40%, 4/15/36 4,315,000 4,201,472 District GO, Series 2000 A, Romoland School District (Election of 1999), 2.11%, Special Tax Rev., (Community 8/1/24 (NATL/FGIC) 1,000,000 432,350 Facilities District No. 1, Improvement Area 1), Pleasant Valley School 5.40%, 9/1/36 5,000,000 3,987,050 District-Ventura County GO, Series 2002 A, 5.85%, Roseville Community 8/1/31 (NATL) 4,835,000 5,244,573 Facilities District No. 1 Special Tax Rev., (The Poway Unified School District Fountains), 6.125%, 9/1/38 2,600,000 2,303,236 Public Financing Auth. Rev., 7.875%, 9/15/39 4,000,000 4,299,120 Sacramento Airport System Rev., Series 2009 D, Rancho Cordova Community (Grant Revenue Bonds), Facilities District No. 2003-1 6.00%, 7/1/35 4,000,000 4,320,920 Special Tax Rev., (Sunridge Anatolia), 5.375%, 9/1/37 3,000,000 2,445,750 Sacramento County Community Facilities District Rancho Cordova Community No. 1 Special Tax Rev., (Elliot Facilities District No. 2003-1 Ranch), 6.30%, 9/1/21 1,500,000 1,503,195 Special Tax Rev., (Sunridge Anatolia), 5.50%, 9/1/37 2,000,000 1,663,320 Sacramento Municipal Utilities District Electric Rev., Rancho Cordova Community Series 1997 K, 5.25%, Facilities District No. 2004-1 7/1/24 (Ambac) 4,000,000 4,504,720 Special Tax Rev., (Sunridge Park Area), 6.125%, 9/1/37 10,000,000 8,308,300 Sacramento Special Tax Rev., (North Natomas Community Redding California Electric Facilities District No. 1), System Rev., COP, 6.30%, 9/1/26 4,000,000 4,011,600 Series 2008 A, 5.00%, 6/1/30 (AGM) 2,500,000 2,537,000 San Buenaventura City COP, (Wastewater Revenue), Riverside County COP, 5.75%, 5.00%, 3/1/29 (NATL) 1,975,000 2,021,077 11/1/31 (NATL) 2,365,000 2,510,045 San Diego Redevelopment Riverside County Improvement Agency Tax Allocation Rev., Bond Act of 1915 Special Series 2009 A, (North Park Assessment Rev., (District Redevelopment Project), No. 168-Rivercrest), 7.00%, 11/1/39 3,000,000 3,174,630 6.70%, 9/2/26 1,875,000 1,820,400 29 California High-Yield Municipal Principal Principal Amount Value Amount Value San Francisco City and Stockton Community County Airports Commission Facilities District Special Rev., Series 2008 34D, Tax Rev., (Spanos Park (San Francisco International West No. 2001-1), 6.375%, Airport), 5.25%, 5/1/26 $ 3,000,000 $ 9/1/12, Prerefunded at 102% San Francisco City and of Par $ 4,195,000 $ 4,841,491 County Redevelopment Sunnyvale Community Agency Lease Rev., Facilities District No. 1 (George R. Moscone), Special Tax Rev., 7.05%, 7/1/13 1,250,000 1,145,325 7.75%, 8/1/32 6,500,000 6,505,460 San Francisco City and Tahoe-Truckee Unified County Redevelopment School District GO, Series Financing Auth. Tax Allocation 1999 A, (Improvement Rev., Series 2009 D, (Mission District No. 2), 6.19%, Bay South Redevelopment), 8/1/22 (NATL/FGIC) 2,690,000 1,297,548 6.625%, 8/1/39 2,000,000 2,099,780 Tahoe-Truckee Unified San Marcos Public Facilities School District GO, Series Auth. Special Tax Rev., Series 1999 A, (Improvement 2004 A, 5.45%, 9/1/24 2,790,000 2,560,578 District No. 2), 6.19%, Santa Barbara County 8/1/23 (NATL/FGIC) 2,220,000 994,160 Water Rev. COP, 5.50%, Tracy Community Facilities 9/1/22 (Ambac) 3,005,000 3,171,477 District No. 2006-1 Special Santa Cruz County Tax Rev., (NEI Phase II), Redevelopment Agency 5.75%, 9/1/36 3,105,000 2,459,595 Tax Allocation Rev., Series Tuolumne Wind Project 2009 A, (Live Oak/Soquel Auth. Rev., Series 2009 A, Community Improvement), 5.875%, 1/1/29 2,000,000 2,185,020 7.00%, 9/1/36 3,000,000 3,253,530 Turlock Health Facility COP, Shasta Lake Public Finance Series 2007 B, (Emanuel Auth. Rev., (Electrical Medical Center, Inc.), Enterprise), 6.25%, 4/1/13, 5.50%, 10/15/37 2,000,000 1,728,680 Prerefunded at 102% of Tustin Community Facilities Par 7,755,000 9,179,438 District No. 06-1 Special Tax Soledad Improvement Rev., Series 2007 A, (Tustin Bond Act of 1915 District Legacy/Columbus Villages), No. 2002-01 Special 6.00%, 9/1/36 5,000,000 4,551,350 Assessment Rev., (Diamond Tustin Community Facilities Ridge), 6.75%, 9/2/33 2,160,000 2,048,198 District No. 07-1 Special Tax Southern California Public Rev., (Tustin Legacy/Retail Power Auth. Rev., Center), 6.00%, 9/1/37 1,300,000 1,218,763 (Multi-Projects), 6.75%, University of California 7/1/10 (AGM-CR) 500,000 511,055 Rev., Series 2009 O, Southern California Public 5.25%, 5/15/39 1,300,000 1,377,350 Power Auth. Rev., Val Verde Unified School (Transmission), 6.35%, District Special Tax Rev., 7/1/14 (NATL-IBC) 2,400,000 2,136,792 (Community Facilities District Southern California Public No. 1, Improvement Area A), Power Auth. Rev., 5.40%, 9/1/30 2,500,000 2,193,875 (Transmission), 6.35%, Val Verde Unified School 7/1/15 (NATL-IBC) 1,250,000 1,059,063 District Special Tax Rev., Southern California Public (Community Facilities District Power Auth. Rev., Series No. 1, Improvement Area A), 2008 A, (Transmission), 5.45%, 9/1/36 2,600,000 2,198,274 5.00%, 7/1/22 5,750,000 6,269,398 30 California High-Yield Municipal Principal Principal Amount Value Amount Value Ventura County Community PUERTO RICO  3.1% College District GO, Series Puerto Rico Electric Power 2008 C, (Election of 2002), Auth. Rev., Series 2007 UU, 5.50%, 8/1/33 $ 1,600,000 $ 1,681,376 VRN, 0.86%, 4/1/10, resets Vernon Electric System Rev., quarterly at 67% of the Series 2009 A, 5.125%, 3-month LIBOR plus 0.70% 8/1/21 8,000,000 8,464,400 with no caps $ 7,800,000 $5,391,750 West Sacramento Community Puerto Rico GO, Series Facilities District No. 20 2006 A, (Public Improvement), Special Tax Rev., 5.30%, 5.25%, 7/1/30 1,145,000 1,121,104 9/1/35 1,740,000 1,406,912 Puerto Rico GO, Series Westlands Water District 2008 A, 6.00%, 7/1/38 1,400,000 1,437,758 COP, Series 2005 A, 5.00%, Puerto Rico GO, Series 9/1/25 (NATL) 2,080,000 2,134,642 2009 B, (Public Improvement), Yosemite Community College 6.00%, 7/1/39 2,000,000 2,058,900 District GO, (Election of Puerto Rico Sales Tax 2004), 4.33%, 8/1/16 Financing Corp. Rev., Series (AGM) 3,545,000 2,786,512 2007 A, VRN, 1.10%, 5/3/10, Yuba City Redevelopment resets quarterly at 67% of Agency Tax Allocation Rev., the 3-month LIBOR plus 5.70%, 9/1/24 2,270,000 1,924,029 0.93% with no caps 10,000,000 6,275,000 Yuba City Redevelopment 16,284,512 Agency Tax Allocation Rev., U.S. VIRGIN ISLANDS  0.6% 6.00%, 9/1/31 2,000,000 1,647,120 Virgin Islands Public Finance Yuba City Unified School Auth. Rev., Series 2009 A, District GO, 6.05%, 3/1/25 (Diageo Matching Fund (NATL/FGIC) 1,500,000 581,685 Bonds), 6.75%, 10/1/37 2,000,000 2,171,000 490,639,719 Virgin Islands Public Finance GUAM  0.7% Auth. Rev., Series 2009 A1, Guam Government GO, Series (Senior Lien/Capital 2009 A, 7.00%, 11/15/39 3,300,000 3,534,432 Projects), 5.00%, 10/1/29 1,000,000 960,120 3,131,120 TOTAL INVESTMENT SECURITIES  98.2% (Cost $526,212,281) OTHER ASSETS AND LIABILITIES  1.8% TOTAL NET ASSETS  100.0% Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 74 U.S. Long Bond June 2010 $8,708,875 $94,322 Underlying Face Contracts Sold Expiration Date Amount at Value Unrealized Gain (Loss) 239 U.S. Treasury 2-Year Notes June 2010 $51,967,563 $(108,832) 31 California High-Yield Municipal Notes to Schedule of Investments ABAG Association of Bay Area Governments AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation  Custodial Receipts Ambac Ambac Assurance Corporation Ambac-TCRS Ambac Assurance Corporation  Transferrable Custodial Receipts COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LIBOR London Interbank Offered Rate LOC Letter of Credit NATL National Public Finance Guarantee Corporation NATL-IBC National Public Finance Guarantee Corporation  Insured Bond Certificates resets The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. (1) Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $60,677,000. (2) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (3) Escrowed to maturity in U.S. government securities or state and local government securities. (4) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $3,302,860, which represented 0.6% of total net assets. See Notes to Financial Statements. 32 Statement of Assets and Liabilities FEBRUARY 28, 2010 (UNAUDITED) California California Long-Term Tax-Free High-Yield Municipal Assets Investment securities, at value (cost of $417,690,806 and $526,212,281, respectively) $432,937,536 $513,589,783 Cash 42,069 206,519 Receivable for investments sold 1,581,806 61,800 Receivable for capital shares sold 117,647 573,124 Receivable for variation margin on futures contracts 45,000 55,500 Interest receivable 5,590,172 10,166,015 440,314,230 524,652,741 Liabilities Payable for investments purchased 4,304,007  Payable for capital shares redeemed 181,264 815,958 Payable for variation margin on futures contracts 24,125 29,875 Accrued management fees 159,079 192,805 Distribution fees payable 5,142 17,759 Service fees (and distribution fees  A Class) payable 4,524 25,359 Dividends payable 492,522 561,942 5,170,663 1,643,698 Net Assets $435,143,567 $523,009,043 See Notes to Financial Statements. 33 FEBRUARY 28, 2010 (UNAUDITED) California California Long-Term Tax-Free High-Yield Municipal Net Assets Consist of: Capital paid in $434,024,278 $566,506,248 Accumulated undistributed net investment income (loss) 96,125 (128,929) Accumulated net realized loss on investment transactions (14,212,159) (30,731,268) Net unrealized appreciation (depreciation) on investments 15,235,323 (12,637,008) $435,143,567 $523,009,043 Investor Class Net assets $411,357,693 $389,858,109 Shares outstanding 38,121,686 42,019,927 Net asset value per share $10.79 $9.28 A Class Net assets $14,809,526 $102,060,379 Shares outstanding 1,372,433 11,000,323 Net asset value per share $10.79 $9.28 Maximum offering price (net asset value divided by 0.955) $11.30 $9.72 B Class Net assets $26,603 $985,438 Shares outstanding 2,466 106,211 Net asset value per share $10.79 $9.28 C Class Net assets $8,949,745 $30,105,117 Shares outstanding 829,399 3,244,399 Net asset value per share $10.79 $9.28 See Notes to Financial Statements. 34 Statement of Operations FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (UNAUDITED) California California Long-Term Tax-Free High-Yield Municipal Investment Income (Loss) Income: Interest $10,728,496 $14,705,282 Expenses: Management fees 1,024,984 1,330,569 Distribution fees: B Class 98 3,701 C Class 29,432 114,113 Service fees: B Class 33 1,234 C Class 9,811 38,037 Distribution and service fees  A Class 15,527 127,832 Trustees fees and expenses 8,866 10,859 Other expenses 55 54 1,088,806 1,626,399 Fees waived  (62,915) 1,088,806 1,563,484 Net investment income (loss) 9,639,690 13,141,798 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (3,367,332) (3,701,524) Futures contract transactions (167,530) (388,603) (3,534,862) (4,090,127) Change in net unrealized appreciation (depreciation) on: Investments 8,416,241 26,806,066 Futures contracts 174,501 228,941 8,590,742 27,035,007 Net realized and unrealized gain (loss) 5,055,880 22,944,880 Net Increase (Decrease) in Net Assets Resulting from Operations $14,695,570 $36,086,678 See Notes to Financial Statements. 35 Statement of Changes in Net Assets SIX MONTHS ENDED FEBRUARY 28, 2010 (UNAUDITED) AND YEAR ENDED AUGUST 31, 2009 California Long-Term Tax-Free California High-Yield Municipal Increase (Decrease) in Net Assets Operations Net investment income (loss) $9,639,690 $19,769,646 $13,141,798 $27,411,260 Net realized gain (loss) (3,534,862) (8,155,162) (4,090,127) (16,020,882) Change in net unrealized appreciation (depreciation) 8,590,742 489,021 27,035,007 (30,879,974) Net increase (decrease) in net assets resulting from operations 14,695,570 12,103,505 36,086,678 (19,489,596) Distributions to Shareholders From net investment income: Investor Class (9,273,926) (19,296,657) (10,100,913) (20,387,662) A Class (266,075) (330,336) (2,516,849) (5,527,472) B Class (463) (951) (20,585) (43,799) C Class (138,661) (132,178) (634,663) (1,452,024) From net realized gains: Investor Class (282,535)    A Class (8,495)    B Class (18)    C Class (5,256)    Decrease in net assets from distributions (9,975,429) (19,760,122) (13,273,010) (27,410,957) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 8,552,071 (8,879,658) (5,929,194) (76,687,910) Net increase (decrease) in net assets 13,272,212 (16,536,275) 16,884,474 (123,588,463) Net Assets Beginning of period 421,871,355 438,407,630 506,124,569 629,713,032 End of period $435,143,567 $421,871,355 $523,009,043 $ 506,124,569 Accumulated undistributed net investment income (loss) $96,125 $135,560 $(128,929) $2,283 See Notes to Financial Statements. 36 Notes to Financial Statements FEBRUARY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. California Long-Term Tax-Free Fund (Long-Term) and California High-Yield Municipal Fund (High-Yield Municipal) are two funds in a series issued by the trust. Long-Term is diversified under the 1940 Act. High-Yield Municipal is nondiversified under the 1940 Act. Long-Terms investment objective is to seek safety of principal and high current income that is exempt from federal and California income taxes. Long-Term invests primarily in long-term investment-grade municipal obligations. High-Yield Municipals investment objective is to seek high current income that is exempt from federal and California income taxes. High-Yield Municipal pursues this objective by investing a portion of its assets in lower-rated and unrated municipal securities. The following is a summary of the funds significant accounting policies. Multiple Class  The funds are authorized to issue the Investor Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of each fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The funds may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The funds will segregate cash, cash equivalents or other appropriate liquid securities on their records in amounts sufficient to meet the purchase price. 37 Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc., (ACIM) (the investment advisor) under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as each fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800% for Long-Term and from 0.1925% to 0.3100% for High-Yield Municipal. The rates for the Complex Fee range from 0.2500% to 0.3100%. The investment advisor voluntarily agreed to waive 0.024% of its management fee for High-Yield Municipal for the six months ended February 28, 2010. The total amount of the waiver for each class of High-Yield Municipal was $46,873, $12,272, $118, and $3,652 for the Investor Class, A Class, B Class, and C Class, respectively. The investment advisor expects the fee waiver to continue through July 31, 2010 and cannot terminate it without consulting the Board of Trustees. The effective annual management fee for each class of Long-Term for the six months ended February 28, 2010 was 0.48%. The effective annual management fee for each class of High-Yield Municipal for the six months ended February 28, 2010 was 0.51% before waiver and 0.49% after waiver. 38 Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended February 28, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the six months ended February 28, 2010 were as follows: Long-Term High-Yield Municipal Purchases $54,043,180 $38,972,578 Sales $56,932,813 $47,154,284 39 4. Capital Share Transactions Transactions in shares of the funds were as follows (unlimited number of shares authorized): Six months ended February 28, 2010 Year ended August 31, 2009 Shares Amount Shares Amount Long-Term Investor Class Sold 1,206,324 $13,053,004 2,458,207 $25,282,715 Issued in reinvestment of distributions 599,597 6,475,912 1,265,165 12,986,315 Redeemed (1,664,795) (17,985,062) (5,540,731) (56,281,428) 141,126 1,543,854 (1,817,359) (18,012,398) A Class Sold 636,139 6,878,276 846,542 8,782,757 Issued in reinvestment of distributions 15,964 172,348 12,798 131,710 Redeemed (237,556) (2,567,422) (470,769) (4,779,031) 414,547 4,483,202 388,571 4,135,436 B Class Issued in reinvestment of distributions 45 481 92 951 C Class Sold 296,059 3,211,480 510,946 5,269,768 Issued in reinvestment of distributions 5,598 60,413 5,017 51,988 Redeemed (68,448) (747,359) (31,374) (325,403) 233,209 2,524,534 484,589 4,996,353 Net increase (decrease) 788,927 $ 8,552,071 (944,107) $ (8,879,658) High-Yield Municipal Investor Class Sold 4,589,493 $ 42,310,827 7,437,211 $ 64,350,962 Issued in reinvestment of distributions 817,094 7,558,895 1,793,476 15,332,797 Redeemed (5,446,795) (50,178,618) (15,129,688) (128,314,223) (40,208) (308,896) (5,899,001) (48,630,464) A Class Sold 1,038,578 9,621,756 3,254,297 27,936,391 Issued in reinvestment of distributions 183,311 1,696,115 433,732 3,707,761 Redeemed (1,613,438) (14,919,844) (6,342,488) (53,985,441) (391,549) (3,601,973) (2,654,459) (22,341,289) B Class Sold 116 1,069 10,859 93,014 Issued in reinvestment of distributions 950 8,789 2,220 18,975 Redeemed (2,327) (21,523) (32,872) (281,397) (1,261) (11,665) (19,793) (169,408) C Class Sold 160,191 1,476,406 525,813 4,535,532 Issued in reinvestment of distributions 31,186 288,611 79,549 679,723 Redeemed (410,693) (3,771,677) (1,274,820) (10,762,004) (219,316) (2,006,660) (669,458) (5,546,749) Net increase (decrease) (652,334) $ (5,929,194) (9,242,711) $ (76,687,910) 40 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of February 28, 2010, the valuation inputs used to determine the fair value of the funds municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. 6. Derivative Instruments Interest Rate Risk  The funds are subject to interest rate risk in the normal course of pursuing their investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. For Long-Term, the value of interest rate risk derivatives as of February 28, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $45,000 in receivable for variation margin on futures contracts and a liability of $24,125 in payable for variation margin on futures contracts. For Long-Term, for the six months ended February 28, 2010, the effect of interest rate risk derivatives on the Statement of Operations was $(167,530) in net realized gain (loss) on futures contract transactions and $174,501 in change in net unrealized appreciation (depreciation) on futures contracts. For High-Yield Municipal, the value of interest rate risk derivatives as of February 28, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $55,500 in receivable for variation margin on futures contracts and a liability of $29,875 in payable for variation margin on futures contracts. For High-Yield Municipal, for the six months ended February 28, 2010, the effect of interest rate risk derivatives on the Statement of Operations was $(388,603) in net realized gain (loss) on futures contract transactions and $228,941 in change in net unrealized appreciation (depreciation) on futures contracts. 41 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended February 28, 2010, the funds did not utilize the program. 8. Risk Factors The funds concentrate their investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. Income may be subject to state and local taxes and, if applicable, the alternative minimum tax. High-Yield Municipal invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity risk, and default risk. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Long-Term High-Yield Municipal Federal tax cost of investments $418,197,173 $526,212,281 Gross tax appreciation of investments $22,768,403 $ 18,399,854 Gross tax depreciation of investments (8,028,040) (31,022,352) Net tax appreciation (depreciation) of investments $14,740,363 $(12,622,498) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of August 31, 2009, High-Yield Municipal had accumulated capital losses of $(13,700,854), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: High-Yield Municipal $(1,856,960) $(59,453) $(11,784,441) Long-Term and High-Yield Municipal had capital loss deferrals of $(9,689,183) and $(12,562,866) respectively, which represent net capital losses incurred in the ten-month period ended August 31, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 42 10. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 43 Financial Highlights California Long-Term Tax-Free Investor Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.67 $10.83 $10.98 $11.36 $11.78 $11.69 Income From Investment Operations Net Investment Income (Loss) 0.24 0.50 0.51 0.51 0.51 0.52 Net Realized and Unrealized Gain (Loss) 0.13 (0.16) (0.15) (0.36) (0.19) 0.09 Total From Investment Operations 0.37 0.34 0.36 0.15 0.32 0.61 Distributions From Net Investment Income (0.24) (0.50) (0.51) (0.51) (0.51) (0.52) From Net Realized Gains (0.01)   (0.02) (0.23)  Total Distributions (0.25) (0.50) (0.51) (0.53) (0.74) (0.52) Net Asset Value, End of Period $10.79 $10.67 $10.83 $10.98 $11.36 $11.78 Total Return 3.49% 3.47% 3.29% 1.24% 2.89% 5.38% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.48% 0.49% 0.49% 0.49% 0.49% 0.49% Ratio of Net Investment Income (Loss) to Average Net Assets 4.52% 4.90% 4.60% 4.48% 4.46% 4.40% Portfolio Turnover Rate 13% 36% 29% 18% 33% 36% Net Assets, End of Period (in thousands) $411,358 $405,263 $431,008 $442,058 $446,000 $475,954 (1) Six months ended February 28, 2010 (unaudited). (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Annualized. See Notes to Financial Statements. 44 California Long-Term Tax-Free A Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.67 $10.83 $11.10 Income From Investment Operations Net Investment Income (Loss) 0.23 0.48 0.44 Net Realized and Unrealized Gain (Loss) 0.13 (0.16) (0.27) Total From Investment Operations 0.36 0.32 0.17 Distributions From Net Investment Income (0.23) (0.48) (0.44) From Net Realized Gains (0.01)   Total Distributions (0.24) (0.48) (0.44) Net Asset Value, End of Period $10.79 $10.67 $10.83 Total Return 3.36% 3.22% 1.57% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.73% 0.74% 0.74% Ratio of Net Investment Income (Loss) to Average Net Assets 4.27% 4.65% 4.41% Portfolio Turnover Rate 13% 36% 29% Net Assets, End of Period (in thousands) $14,810 $10,221 $6,166 (1) Six months ended February 28, 2010 (unaudited). (2) September 28, 2007 (commencement of sale) through August 31, 2008. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2008. See Notes to Financial Statements. 45 California Long-Term Tax-Free B Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.67 $10.83 $11.10 Income From Investment Operations Net Investment Income (Loss) 0.19 0.40 0.36 Net Realized and Unrealized Gain (Loss) 0.13 (0.16) (0.27) Total From Investment Operations 0.32 0.24 0.09 Distributions From Net Investment Income (0.19) (0.40) (0.36) From Net Realized Gains (0.01)   Total Distributions (0.20) (0.40) (0.36) Net Asset Value, End of Period $10.79 $10.67 $10.83 Total Return 2.98% 2.44% 0.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.49% 1.49% Ratio of Net Investment Income (Loss) to Average Net Assets 3.52% 3.90% 3.64% Portfolio Turnover Rate 13% 36% 29% Net Assets, End of Period (in thousands) $27 $26 $25 (1) Six months ended February 28, 2010 (unaudited). (2) September 28, 2007 (commencement of sale) through August 31, 2008. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2008. See Notes to Financial Statements. 46 California Long-Term Tax-Free C Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.67 $10.83 $11.10 Income From Investment Operations Net Investment Income (Loss) 0.19 0.40 0.36 Net Realized and Unrealized Gain (Loss) 0.13 (0.16) (0.27) Total From Investment Operations 0.32 0.24 0.09 Distributions From Net Investment Income (0.19) (0.40) (0.36) From Net Realized Gains (0.01)   Total Distributions (0.20) (0.40) (0.36) Net Asset Value, End of Period $10.79 $10.67 $10.83 Total Return 2.98% 2.45% 0.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.49% 1.49% Ratio of Net Investment Income (Loss) to Average Net Assets 3.52% 3.90% 3.72% Portfolio Turnover Rate 13% 36% 29% Net Assets, End of Period (in thousands) $8,950 $6,362 $1,209 (1) Six months ended February 28, 2010 (unaudited). (2) September 28, 2007 (commencement of sale) through August 31, 2008. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2008. See Notes to Financial Statements. 47 California High-Yield Municipal Investor Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.88 $9.50 $9.90 $10.25 $10.36 $9.93 Income From Investment Operations Net Investment Income (Loss) 0.24 0.48 0.48 0.48 0.49 0.51 Net Realized and Unrealized Gain (Loss) 0.40 (0.62) (0.40) (0.35) (0.11) 0.43 Total From Investment Operations 0.64 (0.14) 0.08 0.13 0.38 0.94 Distributions From Net Investment Income (0.24) (0.48) (0.48) (0.48) (0.49) (0.51) Net Asset Value, End of Period $9.28 $8.88 $9.50 $9.90 $10.25 $10.36 Total Return 7.21% (1.16)% 0.81% 1.22% 3.80% 9.65% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.49% 0.52% 0.52% 0.52% 0.52% 0.52% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.51% 0.52% 0.52% 0.52% 0.52% 0.52% Ratio of Net Investment Income (Loss) to Average Net Assets 5.12% 5.56% 4.91% 4.70% 4.80% 4.99% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 5.10% 5.56% 4.91% 4.70% 4.80% 4.99% Portfolio Turnover Rate 8% 26% 31% 17% 25% 13% Net Assets, End of Period (in thousands) $389,858 $373,313 $455,741 $467,477 $406,063 $377,534 (1) Six months ended February 28, 2010 (unaudited). (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Effective August 1, 2009, the investment advisor voluntarily agreed to waive a portion of its management fee. (4) Annualized. See Notes to Financial Statements. 48 California High-Yield Municipal A Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.88 $9.50 $9.90 $10.25 $10.36 $9.93 Income From Investment Operations Net Investment Income (Loss) 0.23 0.46 0.45 0.46 0.46 0.48 Net Realized and Unrealized Gain (Loss) 0.40 (0.62) (0.40) (0.35) (0.11) 0.43 Total From Investment Operations 0.63 (0.16) 0.05 0.11 0.35 0.91 Distributions From Net Investment Income (0.23) (0.46) (0.45) (0.46) (0.46) (0.48) Net Asset Value, End of Period $9.28 $8.88 $9.50 $9.90 $10.25 $10.36 Total Return 7.07% (1.41)% 0.55% 0.97% 3.54% 9.38% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.74% 0.77% 0.77% 0.77% 0.77% 0.77% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.76% 0.77% 0.77% 0.77% 0.77% 0.77% Ratio of Net Investment Income (Loss) to Average Net Assets 4.87% 5.31% 4.66% 4.45% 4.55% 4.74% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 4.85% 5.31% 4.66% 4.45% 4.55% 4.74% Portfolio Turnover Rate 8% 26% 31% 17% 25% 13% Net Assets, End of Period (in thousands) $102,060 $101,111 $133,480 $147,314 $90,421 $39,608 (1) Six months ended February 28, 2010 (unaudited). (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Effective August 1, 2009, the investment advisor voluntarily agreed to waive a portion of its management fee. (4) Annualized. See Notes to Financial Statements. 49 California High-Yield Municipal B Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.88 $9.50 $9.90 $10.25 $10.36 $9.93 Income From Investment Operations Net Investment Income (Loss) 0.19 0.39 0.38 0.38 0.39 0.40 Net Realized and Unrealized Gain (Loss) 0.40 (0.62) (0.40) (0.35) (0.11) 0.43 Total From Investment Operations 0.59 (0.23) (0.02) 0.03 0.28 0.83 Distributions From Net Investment Income (0.19) (0.39) (0.38) (0.38) (0.39) (0.40) Net Asset Value, End of Period $9.28 $8.88 $9.50 $9.90 $10.25 $10.36 Total Return 6.68% (2.14)% (0.20)% 0.22% 2.77% 8.57% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.49% 1.52% 1.52% 1.52% 1.52% 1.52% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.51% 1.52% 1.52% 1.52% 1.52% 1.52% Ratio of Net Investment Income (Loss) to Average Net Assets 4.12% 4.56% 3.91% 3.70% 3.80% 3.99% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 4.10% 4.56% 3.91% 3.70% 3.80% 3.99% Portfolio Turnover Rate 8% 26% 31% 17% 25% 13% Net Assets, End of Period (in thousands) $985 $954 $1,209 $1,454 $1,263 $1,158 (1) Six months ended February 28, 2010 (unaudited). (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Effective August 1, 2009, the investment advisor voluntarily agreed to waive a portion of its management fee. (4) Annualized. See Notes to Financial Statements. 50 California High-Yield Municipal C Class For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.88 $9.50 $9.90 $10.25 $10.36 $9.93 Income From Investment Operations Net Investment Income (Loss) 0.19 0.39 0.38 0.38 0.39 0.40 Net Realized and Unrealized Gain (Loss) 0.40 (0.62) (0.40) (0.35) (0.11) 0.43 Total From Investment Operations 0.59 (0.23) (0.02) 0.03 0.28 0.83 Distributions From Net Investment Income (0.19) (0.39) (0.38) (0.38) (0.39) (0.40) Net Asset Value, End of Period $9.28 $8.88 $9.50 $9.90 $10.25 $10.36 Total Return 6.68% (2.14)% (0.20)% 0.22% 2.76% 8.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.49% 1.52% 1.52% 1.52% 1.52% 1.52% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.51% 1.52% 1.52% 1.52% 1.52% 1.52% Ratio of Net Investment Income (Loss) to Average Net Assets 4.12% 4.56% 3.91% 3.70% 3.80% 3.99% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 4.10% 4.56% 3.91% 3.70% 3.80% 3.99% Portfolio Turnover Rate 8% 26% 31% 17% 25% 13% Net Assets, End of Period (in thousands) $30,105 $30,747 $39,283 $42,125 $31,276 $17,499 (1) Six months ended February 28, 2010 (unaudited). (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) Effective August 1, 2009, the investment advisor voluntarily agreed to waive a portion of its management fee. (4) Annualized. See Notes to Financial Statements. 51 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Funds under an interim management agreement (the Interim Management Agreement) between the Advisor and the Funds approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Funds pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Funds and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Funds launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 52 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Funds. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Funds by the Advisor was in the best interests of the Funds and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and services provided to the Funds by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Funds to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Funds with those for other non-fund investment management clients of the Advisor; and 53  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Funds and potential sharing of economies of scale in connection with the management of the Funds. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Funds on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent counsel, and evaluated such information for each Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Funds  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 54 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Funds are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for each Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Funds as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 55 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of each Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Funds. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Funds increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of each Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing each Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. 56 The Board concluded that the management fee to be paid by each Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Funds. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. They concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 57 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 58 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital California Tax-Exempt Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that are investment-grade and are issued in California. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 59 Notes 60 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-67944N Semiannual Report February 28, 2010 American Century Investments ® California Tax-Free Money Market Fund California Tax-Free Bond Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 California Tax-Free Money Market Fund Performance 4 Yields 5 Portfolio Composition by Maturity 5 California Tax-Free Bond Fund Performance 6 Portfolio Commentary 8 Portfolio at a Glance 10 Yields 10 Top Five Sectors 10 Portfolio Composition by Credit Rating 10 Shareholder Fee Examples 11 Financial Statements Schedule of Investments 13 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Notes to Financial Statements 32 Financial Highlights 37 Other Information Board Approval of Management Agreements 39 Additional Information 45 Index Definitions 46 The opinions expressed in the Market Perspective and the Portfolio Commentary reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide investment performance and portfolio information for the financial reporting period ended February 28, 2010, along with the perspective and commentary of our experienced portfolio management team. We appreciate your trust in American Century Investments at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior compared with the past decade, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces high unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic, Market Conditions Improved Municipal bonds produced positive returns during the six months ended February 28, 2010 (see the accompanying table), when the U.S. economy and financial markets continued to rebound from the depths of the credit crisis. Gross domestic product expanded at an estimated 5.6% annual rate in the fourth quarter of 2009, inflation was tame, and home prices stabilized; however, the unemployment rate ended February at 9.7% and bank lendinga key driver of economic growthremained weak. In that environment, the Federal Reserve held its short-term rate target at 0% to keep credit cheap and readily available. Better economic and market conditions helped municipal bonds outperform Treasuries. Riskier securities such as high-yield bonds that did worst in the credit crisis performed best in the last six months. Technical (supply and demand) factors also contributed to tax-free municipal bond outperformance, as mutual fund flows remained positive while tax-exempt municipal supply was limited by the Build America Bond program, a federal government program intended to lower borrowing costs and improve access to capital for municipalities. This program took many newly issued bonds out of the municipal market and put them in the taxable universe. California Municipals Lagged National Averages Worries about the health of Californias economy and resulting impact on municipal credit quality meant bonds issued by the state and local municipalities underperformed national averages. Indeed, in January, credit rating agency Standard & Poors downgraded the states tax-supported general obligation (GO) debt rating from A to A. Despite the downgrade, it is important to point out that we believe California is highly unlikely to default (miss payments) on its GO debt. Californias GO debt continues to be rated investment grade by all three big rating agencies, and the states constitution requires it to pay debt service on its GO bonds, which have second claim to all general fund revenues behind only education. And, as a state, California cannot file for bankruptcy, nor can it disappear, as can a corporate credit. U.S. Fixed-Income Total Returns For the six months ended February 28, 2010* Barclays Capital Municipal Market Indices Barclays Capital Taxable Market Indices Municipal Bond 4.13% U.S. Aggregate Index 3.19% 5-Year General Obligation (GO) Bond 3.66% U.S. Treasury Index 1.44% California Tax-Exempt Bond 3.69% *Total returns for periods less than one year are not annualized. Long-Term Municipal Bond 5.66% Non-Investment-Grade Municipal Bond 12.89% 3 Performance California Tax-Free Money Market Total Returns as of February 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date California Tax-Free Money Market BCTXX 0.02% 0.12% 1.99% 1.77% 2.96% 11/9/83 Lipper California Tax-Exempt Money Market Funds Average Returns  0.02% 0.10% 1.85% 1.62% 3.07%  Funds Lipper Ranking as of 2/28/10   31 of 73 17 of 61 9 of 43 2 of 2  Funds Lipper Ranking as of 3/31/10   29 of 73 17 of 61 9 of 43 2 of 2  (1) Total returns for periods less than one year are not annualized. (2) Fund returns would have been lower if American Century Investments had not voluntarily waived a portion of its management fees. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (4) Since 11/30/83, the date nearest the funds inception for which data are available. Total Annual Fund Operating Expenses California Tax-Free Money Market 0.55% x The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 4 California Tax-Free Money Market Yields as of February 28, 2010 7-Day Current Yield After waiver 0.01% Before waiver -0.17% 7-Day Effective Yield 0.01% 7-Day Tax-Equivalent Current Yields 32.16% Tax Bracket 0.01% 34.88% Tax Bracket 0.02% 39.40% Tax Bracket 0.02% 41.21% Tax Bracket 0.02% (1) The yields presented reflect the waiver of a portion of the funds management fees. Without such waiver, the 7-day yields would have been lower. (2) The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition by Maturity % of fund investments % of fund investments as of 2/28/10 as of 8/31/09 1-30 days 87% 86% 31-90 days 3%  91-180 days 10% 1% More than 180 days  13% Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 5 Performance California Tax-Free Bond Total Returns as of February 28, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date California Tax-Free Bond BCITX 3.74% 7.84% 3.83% 4.72% 5.76% 11/9/83 Barclays Capital 5-Year GO Bond Index  3.66% 7.11% 4.97% 5.37% 6.43%  Lipper California Intermediate Municipal Debt Funds Average Returns  3.76% 7.46% 3.37% 4.45% 5.76%  Funds Lipper Ranking as of 2/28/10   16 of 38 5 of 35 4 of 22 1 of 1  Funds Lipper Ranking as of 3/31/10   20 of 42 9 of 40 5 of 25 1 of 1  (1) Total returns for periods less than one year are not annualized. (2) Since 10/31/83, the date nearest the funds inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (4) Since 11/10/83, the date nearest the funds inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 California Tax-Free Bond Total Annual Fund Operating Expenses California Tax-Free Bond 0.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit 18000 americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 7 Portfolio Commentary California Tax-Free Bond Portfolio Managers: Alan Kruss, Joseph Gotelli, and Steven Permut Performance Summary California Tax-Free Bond returned 3.74%* for the six months ended February 28, 2010. By comparison, the Barclays Capital 5-Year GO Bond Index returned 3.66%. The average return of the California Intermediate Municipal Debt Funds tracked by Lipper Inc. was 3.76% for the same period. The portfolios absolute returns reflect the solid performance of municipal bonds over the six-month period (see the Market Perspective on page 3). The fund performed roughly in line with its peer group average and the Barclays Capital 5-Year GO Bond Index in a period when we made a number of trades that we believe will contribute to outperformance over time. We believe this long-term approach has contributed to California Tax-Free Bond outpacing the Lipper group average return for the one-, five-, and 10-year periods ended February 28 (see page 6). Sector and Credit Allocations Had Mixed Effects We manage the portfolio using a long-term, relative-value approach to investing, looking for what we believe to be high-quality assets trading at temporarily depressed prices, or opportunities that present attractive risk/reward trade-offs. This management approach led us to add state general obligation (GO) bonds trading at historically wide yield spreads (meaning they were as cheap relative to high-grade municipals as theyve ever been), providing a favorable long-term risk/reward trade-off in our view. The bonds trailed other segments of the municipal market in recent months because of concern about Californias economy and budget. We think those concerns are overstatedwe believe a default (missed payment) by the state is highly unlikely for many reasons, including the fact that California cannot file for bankruptcy, it is constitutionally required to pay debt service on its GO bonds, and GO debt is second only to education in its claim on all general fund revenues. Holding these bonds dampened recent relative performanceas did an underweight position in tobacco bonds and those issued by gas utilitiesbut we still like their long-term potential. At the other end of the spectrum, it was beneficial to be underrepresented in prerefunded securities, which lagged. At the same time, we held an overweight stake in health care and hospital securities, which performed relatively well for the six months. Our credit exposure also had a mixed effectwe held more than 50% of assets in securities rated AAA and AA as of February 28. That positioning was key to the portfolios outperformance during the credit crisis, but detracted modestly from relative results in the last six months, when lower-rated bonds did best. *Total returns for periods less than one year are not annualized. 8 California Tax-Free Bond Changes to Portfolio Positioning We implemented a yield curve flattening trade using two- and 30-year Treasury futures (the trade was based on the expectation that the yield difference, or spread, between two- and 30-year securities would narrow going forward). We put the trade on in late 2009 when the slope of the Treasury yield curve approached record levels of steepness. Similarly, we implemented a trade designed to capitalize on the changing yield relationship between Treasury and municipal bonds, a yield ratio trade. We put the ratio trade in effect at a time when long-term municipal bond yields exceeded Treasury yields, a rare occurrence. The trade was based on our expectation that municipals would outperform Treasuries, and the yield difference between the two would move toward their normal historical relationship, with municipals yielding less than Treasuries. Municipals outperformed Treasuries, and the ratio declined, so we took our profits and exited this trade in late 2009. Outlook Were positive on the municipal market over time, but credit concerns and headline risk (bad publicity resulting from the states budget and economic situation) present near-term challenges, said Steven Permut, leader of the municipal bond team at American Century Investments. In the long run, we think tax rates have to rise, making municipal bonds tax advantages even more appealing. The supply of tax-exempt municipal bonds is also likely to be constrained for the foreseeable future by the Build America Bond program, while demand should be supported by the attractive tax-free yields municipal bonds offer relative to cash and fully taxable investments. We also expect the municipal market to benefit from changes currently under way at the big credit rating agencies, which should better recognize the comparatively high quality of municipal investments. Having said that, economic challenges remain. To be clear, we do not expect wholesale municipal bond defaults, but select issuers could face rating downgrades. We think these conditions put a premium on careful credit analysis and individual security selectionwhat we believe are two strengths of our management approach. 9 California Tax-Free Bond Portfolio at a Glance As of 2/28/10 As of 8/31/09 Weighted Average Maturity 9.3 years 10.3 years Average Duration (Modified) 4.9 years 5.2 years Yields as of February 28, 2010 30-Day SEC Yield 2.65% 30-Day Tax-Equivalent Yields* 32.16% Tax Bracket 3.91% 34.88% Tax Bracket 4.07% 39.40% Tax Bracket 4.37% 41.21% Tax Bracket 4.51% *The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors as of February 28, 2010 % of fund investments General Obligation (GO) 21% Electric Revenue 14% Prerefunded 13% Hospital Revenue 11% Certificates of Participation (COPs)/Leases 7% Portfolio Composition by Credit Rating % of fund investments % of fund investments as of 2/28/10 as of 8/31/09 AAA 31% 31% AA 22% 24% A 34% 29% BBB 10% 12% Not Rated 3% 4% Ratings provided by independent research companies. These ratings are listed in Standard & Poors format even if they were provided by other sources. The letter ratings indicate the credit worthiness of the underlying bonds in the portfolio and generally range from AAA (highest) to D (lowest). 10 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from September 1, 2009 to February 28, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 11 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/09 2/28/10 9/1/09  2/28/10 Expense Ratio California Tax-Free Money Market Actual (after waiver) $1,000 $1,000.20 $1.69 0.34% Actual (before waiver) $1,000 $1,000.20 $2.48 0.50% Hypothetical $1,000 $1,023.11 $1.71 0.34% (after waiver) Hypothetical $1,000 $1,022.32 $2.51 0.50% (before waiver) California Tax-Free Bond Actual $1,000 $1,037.40 $2.42 0.48% Hypothetical $1,000 $1,022.41 $2.41 0.48% (1) Expenses are equal to the funds annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) During the six months ended February 28, 2010, the investment advisor waived a portion of the funds management fee. (3) Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. 12 Schedule of Investments California Tax-Free Money Market FEBRUARY 28, 2010 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  106.9% Austin Trust Various States GO, Series 2008-3020X, CALIFORNIA  106.9% VRDN, 0.21%, 3/8/10 ABAG Finance Auth. for (AGM) (LIQ FAC: Bank of Nonprofit Corps. Multifamily America N.A.) $ 5,750,000 $5,750,000 Housing Rev., Series 2002 A, Austin Trust Various States (The Arbors Apartments), GO, Series 2008-3044X, VRDN, 0.20%, 3/3/10 VRDN, 0.21%, 3/8/10 (FNMA) (LIQ FAC: FNMA) $ 2,000,000 $ (AGM) (LIQ FAC: Bank of ABAG Finance Auth. for America N.A.) 6,665,000 6,665,000 Nonprofit Corps. Rev., Austin Trust Various States (Katherine Delmar Burke GO, Series 2008-3318, School), VRDN, 0.60%, VRDN, 0.18%, 3/8/10 3/4/10 (LOC: Allied Irish (AGC-ICC) (LIQ FAC: Bank Bank plc) 5,050,000 5,050,000 of America N.A.) 1,500,000 1,500,000 ABAG Finance Auth. for Barstow Multifamily Nonprofit Corps. Rev., Series Housing Rev., (Desert Vista 2005 A, (San Francisco Apartments), VRDN, 0.18%, University), VRDN, 0.60%, 3/3/10 (LOC: Redlands 3/4/10 (LOC: Allied Irish Federal Bank and FHLB) 2,400,000 2,400,000 Bank plc) 950,000 950,000 Butte County Housing Auth. ABAG Finance Auth. for Multi-Family Rev., (Pine Tree Nonprofit Corps. Rev., Series Apartments), VRDN, 0.20%, 2006 A, (La Jolla Country 3/3/10 (LOC: Wells Fargo Day School), VRDN, 0.60%, Bank N.A.) 257,000 257,000 3/4/10 (LOC: Allied Irish California Department of Bank plc) 1,090,000 1,090,000 Water Resources Power Anaheim Union High School Supply Rev., Series 2002 B4, District COP, (School Facility VRDN, 0.10%, 3/1/10 (LOC: Bridge Funding), VRDN, Bayerische Landesbank) 2,900,000 2,900,000 0.25%, 3/4/10 (AGM) California Educational (SBBPA: Wachovia Facilities Auth. Rev., Bank N.A.) 3,060,000 3,060,000 Series 2008 C, (Chapman Apple Valley COP, (Public University), VRDN, 0.15%, Facilities Financing), VRDN, 3/1/10 (LOC: Bank of 0.23%, 3/4/10 (LOC: Union America N.A.) 1,200,000 1,200,000 Bank of California N.A. California Enterprise and California State Development Auth. Rev., Teachers Retirement) 3,445,000 3,445,000 (Community Hospice, Inc.), Austin Trust Various States VRDN, 0.23%, 3/4/10 (LOC: GO, Series 2008-1154, Bank of Stockton and FHLB) 4,755,000 4,755,000 VRDN, 0.21%, 3/8/10 California Enterprise (AGM) (LIQ FAC: Bank of Development Auth. Rev., America N.A.) 5,315,000 5,315,000 (Humane Society Silicon Austin Trust Various States Valley), VRDN, 0.23%, GO, Series 2008-3016X, 3/4/10 (LOC: First Republic VRDN, 0.21%, 3/8/10 Bank and U.S. Bank N.A.) 8,000,000 8,000,000 (AGM) (LIQ FAC: Bank of California GO, Series America N.A.) 7,180,000 7,180,000 2006-1255, (PUTTERs), Austin Trust Various States VRDN, 0.23%, 3/4/10 GO, Series 2008-3019X, (BHAC-CR/Ambac) VRDN, 0.18%, 3/8/10 (LIQ FAC: JPMorgan (AGM) (LIQ FAC: Bank of Chase Bank N.A.) 2,750,000 2,750,000 America N.A.) 6,500,000 6,500,000 13 California Tax-Free Money Market Principal Principal Amount Value Amount Value California GO, Series California Statewide 2007-1932, (PUTTERs), Communities Development VRDN, 0.50%, 3/4/10 Auth. Multifamily Housing (AGM) (LIQ FAC: JPMorgan Rev., Series 2008-2680, Chase Bank N.A.) $ 4,995,000 $ (PUTTERs), VRDN, 0.30%, California Infrastructure 3/4/10 (LOC: JPMorgan & Economic Development Chase Bank N.A.) $ 7,500,000 $7,500,000 Bank Rev., (Bay Area Toll California Statewide Bridges), VRDN, 0.23%, Communities Development 3/4/10 (LOC: Bank of Auth. Rev., (Archer School the West) 2,830,000 2,830,000 for Girls, Inc.), VRDN, California Infrastructure 0.60%, 3/4/10 (LOC: Allied & Economic Development Irish Bank plc) 1,000,000 1,000,000 Bank Rev., (Country California Statewide Schools), VRDN, 0.23%, Communities Development 3/4/10 (LOC: First Republic Auth. Rev., (Trinity Children Bank and Bank of New York) 3,000,000 3,000,000 & Family), VRDN, 0.27%, California Infrastructure 3/3/10 (LOC: Citizens & Economic Development Business Bank and Bank Rev., Series 2008 A, California State (iWorks, Inc.), VRDN, Teachers Retirement) 6,100,000 6,100,000 0.33%, 3/4/10 (LOC: City California Statewide National Bank and FHLB) 1,335,000 1,335,000 Communities Development California Municipal Finance Auth. Rev., Series 2000 A, Auth. Rev., (Saint Andrews (Jewish Federation), VRDN, Parish), VRDN, 0.60%, 0.52%, 3/4/10 (LOC: Allied 3/4/10 (LOC: Allied Irish Irish Bank plc) 3,230,000 3,230,000 Bank plc) 1,300,000 1,300,000 Diamond Bar Public California Municipal Finance Financing Auth. Lease Rev., Auth. Rev., Series 2008 A, Series 2002 A, (Community/ (Central Coast YMCA), Senior Center), VRDN, VRDN, 0.17%, 3/4/10 0.25%, 3/3/10 (LOC: Union (LOC: Pacific Capital Bank Bank of California N.A.) 7,400,000 7,400,000 N.A. and FHLB) 2,750,000 2,750,000 East Bay Municipal Utility California School Cash District Water System Rev., Reserve Program Auth. Series 2009 A1, VRN, Rev., Series 2009-10A, 0.20%, 3/4/10 5,000,000 5,000,000 2.50%, 7/1/10 10,000,000 10,063,101 East Bay Municipal Utility California State Department District Water System Rev., of Water Resources Power Series 2009 A2, VRN, Supply Rev., Series 2002 A, 0.20%, 3/4/10 29,540,000 29,540,000 5.50%, 5/1/10 2,095,000 2,110,811 East Bay Municipal Utility California State Department District Water System Rev., of Water Resources Power Series 2010 A1, VRN, Supply Rev., Series 2002 B2, 1.00%, 3/1/10 5,000,000 5,000,000 VRDN, 0.14%, 3/1/10 East Bay Municipal Utility (LOC: BNP Paribas) 2,000,000 2,000,000 District Water System Rev., California State Department Series 2010 A2, VRN, of Water Resources Power 1.00%, 3/1/10 23,000,000 23,000,000 Supply Rev., Series 2005 G3, Eastern Municipal Water VRDN, 0.25%, 3/4/10 District Water & Sewer COP, (AGM) (SBBPA: JPMorgan Series 2008 E, VRDN, 0.17%, Chase Bank N.A.) 5,700,000 5,700,000 3/1/10 (LIQ FAC: Lloyds TSB Bank plc) 4,900,000 4,900,000 14 California Tax-Free Money Market Principal Principal Amount Value Amount Value El Monte COP, Series Metropolitan Water District 2003 A, (Community Southern California Rev., Improvement), VRDN, Series 2009 A1, VRDN, 0.23%, 3/4/10 (LOC: Union 0.25%, 3/4/10 $15,000,000 $ 15,000,000 Bank of California N.A. Metropolitan Water District and California State Southern California Rev., Teachers Retirement) $ 4,475,000 $ Series 2009 A2, VRDN, Hanford Sewer System 0.20%, 3/4/10 14,000,000 14,000,000 Rev., Series 1996 A, VRDN, Moreno Valley COP, (1997 0.35%, 3/4/10 (LOC: Union City Hall Refinancing), Bank of California N.A.) 1,100,000 1,100,000 VRDN, 0.23%, 3/4/10 (LOC: JP Morgan Chase Trust Union Bank of California Rev., Series 2009-3361, N.A. and California State (PUTTERs/DRIVERs), Teachers Retirement) 4,875,000 4,875,000 VRDN, 0.20%, 3/4/10 Novato Multifamily Housing (NATL) (LIQ FAC: JPMorgan Rev., (Nova-Ro III Senior Chase Bank N.A.) 2,570,000 2,570,000 Housing), VRDN, 0.23%, JP Morgan Chase Trust 3/4/10 (LOC: Bank of Rev., Series 2009-3416, the West) 2,750,000 2,750,000 (PUTTERs/DRIVERs), Orange County Housing VRDN, 0.20%, 3/4/10 Multifamily Apartments (NATL/FGIC) (LIQ FAC: Development Auth. Rev., JPMorgan Chase Series 1985 CC, (Lantern Bank N.A.) 2,200,000 2,200,000 Pines), VRDN, 0.21%, Long Beach Health Facilities 3/3/10 (FNMA) Rev., (Memorial Health (LIQ FAC: FNMA) 1,450,000 1,450,000 Services), VRDN, Paramount Unified School 0.20%, 3/3/10 15,200,000 15,200,000 District COP, (School Facility Los Angeles COP, Series Bridge Funding Program), 2005 A, (Loyola High VRDN, 0.25%, 3/4/10 School), VRDN, 0.60%, (AGM) (SBBPA: Wachovia 3/4/10 (LOC: Allied Irish Bank N.A.) 3,200,000 3,200,000 Bank plc) 1,375,000 1,375,000 RBC Municipal Products Los Angeles COP, Series Inc. Trust Tax Allocation 2006 A, (Notre Dame High Rev., Series 2008 E5, VRDN, School), VRDN, 0.60%, 0.18%, 3/4/10 (LOC: Royal 3/4/10 (LOC: Allied Irish Bank of Canada) (LIQ FAC: Bank plc) 1,710,000 1,710,000 Royal Bank of Canada) 28,180,000 28,180,000 Los Angeles County Tax & Reedley COP, VRDN, Rev. Anticipation Notes GO, 0.18%, 3/4/10 2.50%, 4/28/10 9,800,000 9,831,799 (LOC: U.S. Bank N.A.) 10,650,000 10,650,000 Los Angeles County Tax Sacramento Sanitation & Rev. Anticipation Notes District Financing Auth. GO, Series 2009 A, Rev., Series 2008 D, VRDN, 2.50%, 6/30/10 15,500,000 15,587,545 0.15%, 3/1/10 (LOC: Bank Los Angeles Multifamily of America N.A.) 1,300,000 1,300,000 Housing Rev., Series 1985 K, San Bernardino County VRDN, 0.50%, 3/2/10 Multifamily Housing Auth. (LOC: FHLB) 1,048,000 1,048,000 Rev., Series 1993 A, (Rialto Los Angeles Unified Heritage), VRDN, 0.18%, School District Tax 3/4/10 (LOC: California & Rev. Anticipation Federal Bank and FHLB) 4,330,000 4,330,000 Notes GO, Series 2009 A, San Diego Unified School 2.00%, 8/12/10 10,000,000 10,061,590 District Tax & Rev. Anticipation Notes GO, 2.00%, 7/8/10 6,500,000 6,533,816 15 California Tax-Free Money Market Principal Notes to Schedule of Investments Amount Value ABAG Association of Bay Area Governments San Francisco City & County AGC-ICC Assured Guaranty Corporation  Insured Custody Certificates Redevelopment Agency Community Facilities District AGM Assured Guaranty Municipal Corporation No. 4 Rev., (Mission Bay Ambac Ambac Assurance Corporation North Public Improvements), BHAC-CR Berkshire Hathaway Assurance Corporation  VRDN, 0.19%, 3/4/10 (LOC: Custodial Receipts Bank of America N.A.) $ 1,400,000 $ 1,400,000 COP Certificates of Participation Santa Rosa Wastewater DRIVERs Derivative Inverse Tax-Exempt Receipts Rev., Series 2004 A, VRDN, 0.32%, 3/4/10 FGIC Financial Guaranty Insurance Company (LOC: Landesbank FHLB Federal Home Loan Bank Baden-Wurttemberg) 24,400,000 24,400,000 FNMA Federal National Mortgage Association Southern California GO General Obligation Public Power Auth. Rev., (Transmission), VRDN, LIQ FAC Liquidity Facilities 0.20%, 3/3/10 (Ambac) LOC Letter of Credit (LOC: Lloyds TSB NATL National Public Finance Guarantee Corporation Bank plc) 3,300,000 3,300,000 PUTTERs Puttable Tax-Exempt Receipts Sweetwater Union High School District GO, Series SBBPA Standby Bond Purchase Agreement 2008-2684, (PUTTERs), VRDN Variable Rate Demand Note. Interest reset date is indicated. VRDN, 0.50%, 3/4/10 Rate shown is effective at the period end. (AGM) (LIQ FAC: JPMorgan VRN Variable Rate Note. Interest reset date is indicated. Rate shown Chase Bank N.A.) 3,500,000 3,500,000 is effective at the period end. Vallejo Water Rev., Series (1) Category includes amounts related to securities purchased but not 2005 A, VRDN, 0.27%, settled as of period end. 3/3/10 (LOC: JPMorgan (2) Security, or a portion thereof, has been segregated for when-issued Chase Bank N.A.) 4,500,000 4,500,000 securities. At period end, the aggregate value of securities pledged West Hills Community was $28,000,000. College District COP, VRDN, 0.25%, 3/3/10 (LOC: Union (3) Security was purchased under Rule 144A or Section 4(2) of Bank of California N.A.) 9,000,000 9,000,000 the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only Yolo County Multifamily be sold to qualified institutional investors. The aggregate value Housing Rev., Series 1998 A, of these securities at the period end was $84,605,000, which (Primero Grove), VRDN, represented 22.2% of total net assets. None of these securities 0.23%, 3/4/10 (LOC: were considered illiquid. Bank of the West and California State (4) When-issued security. Teachers Retirement) 5,100,000 5,100,000 TOTAL INVESTMENT SECURITIES  106.9% See Notes to Financial Statements. OTHER ASSETS AND LIABILITIES  (6.9)% TOTAL NET ASSETS  100.0% $ 381,837,829 16 California Tax-Free Bond FEBRUARY 28, 2010 (UNAUDITED) Principal Principal Amount Value Amount Value Municipal Securities  98.8% California Department of Water Resources Rev., CALIFORNIA  94.8% (Central Valley), ABAG Finance Auth. for 5.50%, 12/1/17 $ 1,235,000 $ 1,330,206 Nonprofit Corps. Rev., California Department of (Oshman Family Jewish Water Resources Rev., Community), VRDN, 0.15%, Series 2009 AF, (Central 3/1/10 (LOC: LaSalle Valley), 5.00%, 12/1/22 2,000,000 2,264,480 Bank N.A.) $ 4,000,000 $ California Department of Banning Utility Auth. Water Resources Rev., Rev., (Refunding Series 2009 AF, (Central and Improvement Valley), 5.00%, 12/1/24 2,000,000 2,214,600 Projects), 5.25%, California Economic 11/1/35 (NATL/FGIC) 750,000 751,613 Recovery GO, Series 2004 A, Bay Area Toll Auth. Toll 5.25%, 7/1/14 1,130,000 1,331,411 Bridge Rev., Series 2008 F1, California Economic (San Francisco Bay Area), Recovery GO, Series 2004 A, 5.00%, 4/1/34 5,000,000 5,089,700 5.25%, 7/1/14 3,870,000 4,413,619 Bay Area Toll Auth. Toll California Economic Bridge Rev., Series 2009 F1, Recovery GO, Series (San Francisco Bay Area), 2004 A, 5.25%, 5.25%, 4/1/27 6,250,000 6,727,000 7/1/14 (NATL/FGIC) 5,000,000 5,702,350 California Department of California Economic Water Resources Power Recovery GO, Series Supply Rev., Series 2004 C3, VRDN, 0.13%, 2002 A, 5.375%, 5/1/12, 3/1/10 (LOC: Bank of Prerefunded at 101% America N.A.) 2,200,000 2,200,000 of Par (XLCA) 7,000,000 7,785,890 California Economic California Department of Recovery GO, Series 2009 A, Water Resources Power 5.00%, 7/1/18 7,000,000 7,845,530 Supply Rev., Series 2002 A, 5.50%, 5/1/12 3,750,000 4,101,675 California Educational Facilities Auth. Rev., California Department of (Golden Gate University), Water Resources Power 5.50%, 10/1/18 4,000,000 4,001,640 Supply Rev., Series 2002 B4, VRDN, 0.10%, 3/1/10 (LOC: California Educational Bayerische Landesbank) 5,850,000 5,850,000 Facilities Auth. Rev., (Santa Clara University), California Department of 5.00%, 4/1/18 500,000 570,165 Water Resources Power Supply Rev., Series 2005 F5, California Educational 5.00%, 5/1/22 1,800,000 1,979,784 Facilities Auth. Rev., (Santa Clara University), California Department of 5.00%, 4/1/19 700,000 787,374 Water Resources Power Supply Rev., Series 2005 G4, California Educational 5.00%, 5/1/16 2,450,000 2,815,295 Facilities Auth. Rev., (Santa Clara University), California Department of 5.25%, 4/1/23 2,000,000 2,208,200 Water Resources Power Supply Rev., Series 2008 H, California Educational 5.00%, 5/1/21 5,000,000 5,548,050 Facilities Auth. Rev., (Scripps College), 5.25%, California Department of 8/1/11, Prerefunded at Water Resources Rev., 100% of Par 985,000 1,054,226 (Central Valley), 5.50%, 12/1/11, Prerefunded at 100% of Par 15,000 16,326 17 California Tax-Free Bond Principal Principal Amount Value Amount Value California Educational California GO, 5.125%, Facilities Auth. Rev., 2/1/14, Prerefunded at Series 2000 B, (Pooled 100% of Par $ 5,000,000 $ 5,790,450 College & University), California GO, 6.625%, 6/1/10, 5.00%, 10/1/16 2,820,000 3,102,931 Prerefunded at 101% of Par $ 275,000 $ California GO, 5.00%, 11/1/16 (Ambac) 1,575,000 1,733,288 California Educational Facilities Auth. Rev., Series 5.00%, California 8/1/18 GO, 2,260,000 2,412,324 2000 B, (Pooled College & University), 6.625%, 6/1/10, California GO, Prerefunded at 101% 5.25%, 2/1/20 5,000,000 5,223,800 of Par 1,330,000 1,365,112 California GO, California Educational 5.00%, 3/1/20 1,690,000 1,772,151 Facilities Auth. Rev., California GO, Series 2004 C, 5.00%, 8/1/20 5,000,000 5,209,800 (Lutheran University), California GO, 5.00%, 10/1/24 2,500,000 2,461,725 5.25%, 10/1/20 5,000,000 5,370,100 California Educational California GO, Facilities Auth. Rev., 5.00%, 3/1/22 5,000,000 5,114,550 Series 2008 A, (Chapman University), VRDN, 0.15%, California GO, 3/1/10 (LOC: Bank of 5.50%, 4/1/24 4,000,000 4,207,240 America N.A.) 1,350,000 1,350,000 California GO, California Educational 5.00%, 8/1/24 1,260,000 1,275,183 Facilities Auth. Rev., California GO, Series 2008 B, (Chapman 5.75%, 4/1/28 5,000,000 5,226,550 University), VRDN, 0.15%, California GO, 3/1/10 (LOC: Bank of 5.25%, 10/1/29 5,000,000 4,957,450 America N.A.) 1,000,000 1,000,000 California GO, California Educational 5.75%, 4/1/31 7,710,000 7,918,247 Facilities Auth. Rev., California GO, Series 2008 T4, 6.50%, 4/1/33 5,000,000 5,413,350 (Stanford University), 5.00%, 3/15/14 5,000,000 5,784,400 California GO, 6.00%, 4/1/38 3,000,000 3,099,540 California Educational Facilities Auth. Rev., California Health Facilities Series 2009 A, (Pomona Financing Auth. Rev., College), 5.00%, 1/1/24 2,100,000 2,377,935 (NCROC Paradise Valley), 5.70%, 12/1/24 California Educational (Ambac/California Facilities Auth. Rev., Mortgage Insurance) 1,985,000 2,093,976 Series 2009 A, (University of Southern California), California Health Facilities 5.00%, 10/1/39 2,952,000 3,074,301 Financing Auth. Rev., Series 1998 A, (Kaiser California GO, 5.25%, Permanente), 5.25%, 10/1/10, Prerefunded 6/1/11 (AGM) 2,000,000 2,025,840 at 100% of Par (FGIC-TCRS) 7,650,000 7,879,271 California Health Facilities Financing Auth. Rev., Series California GO, 5.50%, 2008 A, (Scripps Health), 3/1/11 (XLCA-ICR) 1,000,000 1,046,360 5.00%, 10/1/17 1,400,000 1,550,794 California GO, 5.50%, California Health Facilities 4/1/12 (NATL) 5,000,000 5,403,750 Financing Auth. Rev., Series California GO, 5.00%, 2008 A, (Sutter Health), 2/1/14, Prerefunded at 5.50%, 8/15/17 1,000,000 1,129,750 100% of Par 4,000,000 4,613,160 18 California Tax-Free Bond Principal Principal Amount Value Amount Value California Health Facilities California Health Facilities Financing Auth. Rev., Series Financing Auth. Rev., Series 2008 A, (Sutter Health), 2010 A, (Scripps Health), 5.25%, 8/15/22 $ 3,335,000 $ 5.00%, 11/15/36 $ 1,000,000 $971,220 California Health Facilities California Infrastructure Financing Auth. Rev., Series & Economic Development 2008 A, (Sutter Health), Bank Rev., (India 5.00%, 8/15/38 2,520,000 2,374,243 Community Center), California Health Facilities VRDN, 0.15%, 3/1/10 Financing Auth. Rev., (LOC: Bank of America N.A.) 480,000 480,000 Series 2008 A3, California Infrastructure (Stanford Hospital), & Economic Development VRDN, 3.45%, 6/15/11 1,000,000 1,029,420 Bank Rev., Series 2000 A, California Health Facilities (Scripps Research Institute), Financing Auth. Rev., 5.625%, 7/1/20 1,000,000 1,008,060 Series 2008 C, (Providence California Infrastructure Health & Services), & Economic Development 5.00%, 10/1/14 500,000 569,810 Bank Rev., Series 2003 A, California Health Facilities (Bay Area Toll Bridges Financing Auth. Rev., Seismic Retrofit 1st Lien), Series 2008 C, (Providence 5.125%, 7/1/26, Prerefunded Health & Services), at 100% of Par (Ambac) 5,000,000 6,015,100 6.25%, 10/1/24 3,250,000 3,751,832 California Infrastructure California Health Facilities & Economic Development Financing Auth. Rev., Bank Rev., Series 2006 A, Series 2008 C, (Providence (California Science Center Health & Services), Phase II), 4.25%, 5/1/13 6.50%, 10/1/38 2,125,000 2,407,306 (NATL/FGIC) 1,075,000 1,132,179 California Health Facilities California Infrastructure Financing Auth. Rev., Series & Economic Development 2008 H, (Catholic Healthcare Bank Rev., Series 2008 A, West), 5.125%, 7/1/22 1,000,000 1,051,020 (California Independent System Operator Corp.), California Health Facilities 5.00%, 2/1/13 2,500,000 2,709,725 Financing Auth. Rev., Series 2009 A, (Catholic Healthcare California Infrastructure West), 5.00%, 7/1/18 4,980,000 5,283,033 & Economic Development Bank Rev., Series 2008 A, California Health Facilities (Jewish Community Financing Auth. Rev., Series Center), VRDN, 0.15%, 2009 A, (Catholic Healthcare 3/1/10 (LOC: Bank of West), 5.40%, 7/1/21 2,500,000 2,660,175 America, N.A.) 2,250,000 2,250,000 California Health Facilities California Mobilehome Financing Auth. Rev., Park Financing Auth. Rev., Series 2009 A, (Childrens Series 2000 A, (Union City Hospital), 6.25%, 11/1/29 5,000,000 5,285,800 Tropics), 5.375%, 8/15/10, California Health Facilities Prerefunded at 102% of Financing Auth. Rev., Par (ACA) 1,075,000 1,122,622 Series 2009 A, (Saint California Mobilehome Park Joseph Health System), Financing Auth. Rev., Series 5.50%, 7/1/29 3,750,000 3,902,587 2006 A, (Union City Tropics), California Health Facilities 3.80%, 12/15/11 1,090,000 1,096,965 Financing Auth. Rev., California Municipal Finance Series 2009 A, (Saint Auth. Rev., (Loma Linda Joseph Health System), University), 5.00%, 4/1/23 1,145,000 1,180,804 5.75%, 7/1/39 3,000,000 3,107,220 California Municipal Finance Auth. Rev., (Loma Linda University), 5.00%, 4/1/28 2,000,000 2,015,360 19 California Tax-Free Bond Principal Principal Amount Value Amount Value California Pollution Control California State University Financing Auth. Rev., Series System Rev., Series 2002 A, 1996 C, (Pacific Gas and 5.375%, 11/1/18 (Ambac) $ 1,250,000 $ 1,358,712 Electric), VRDN, 0.12%, California Statewide 3/1/10 (LOC: JPMorgan Communities Development Chase Bank N.A.) $700,000 $ Auth. Rev., (Azusa Pacific California Public Works University), VRDN, 0.49%, Board Lease Rev., 3/4/10 (LOC: Allied Irish Series 2005 A, Bank plc) 3,300,000 3,300,000 (Department General California Statewide Services  Butterfield), Communities Development 5.00%, 6/1/15 1,450,000 1,566,696 Auth. Rev., (John Muir California Public Works Health), 5.00%, 7/1/20 2,225,000 2,300,405 Board Lease Rev., Series California Statewide 2006 A, (Various California Communities Development State University Projects), Auth. Rev., (Metropolitan 5.00%, 10/1/11 2,165,000 2,284,963 Area Advisory), VRDN, California Public Works 0.50%, 3/4/10 (LOC: Bank Board Lease Rev., Series of America N.A.) 1,970,000 1,970,000 2006 F, (Department California Statewide of Corrections & Communities Development Rehabilitation), 5.00%, Auth. Rev., (Proposition 11/1/13 (NATL/FGIC) 2,590,000 2,828,643 1A Receivables), 5.00%, California Public Works 6/15/13 12,700,000 13,685,012 Board Lease Rev., Series California Statewide 2006 F, (Department Communities Development of Corrections & Auth. Rev., Series 2002 B, Rehabilitation), 5.25%, (Pooled Financing Program), 11/1/19 (NATL/FGIC) 1,210,000 1,264,269 5.20%, 10/1/18 (AGM) 1,695,000 1,844,719 California Public Works California Statewide Board Lease Rev., Series Communities Development 2009 A, (Department Auth. Rev., Series 2002 C, General Services  Buildings (Kaiser Permanente), VRDN, 8 & 9), 6.25%, 4/1/34 2,435,000 2,494,171 3.85%, 6/1/12 1,100,000 1,149,533 California Public Works California Statewide Board Lease Rev., Series Communities Development 2009 B, (Department of Auth. Rev., Series 2007 A, Education  Riverside (California Baptist Campus), 6.00%, 4/1/27 2,130,000 2,196,073 University), 5.30%, 11/1/18 2,140,000 2,022,985 California State University California Statewide Fresno Association, Inc. Rev., Communities Development (Auxiliary Organization Event Auth. Rev., Series 2007 A, Center), 5.00%, 7/1/12 1,000,000 1,092,920 (California Baptist California State University University), 5.40%, 11/1/27 2,500,000 2,145,125 Fresno Association, Inc. California Statewide Rev., (Auxiliary Organization Communities Development Event Center), 5.25%, Auth. Rev., Series 2007 A, 7/1/12, Prerefunded at (Front Porch Communities 101% of Par 3,100,000 3,436,288 and Services), 5.125%, California State University 4/1/37 1,600,000 1,330,064 Fresno Association, Inc. California Statewide Rev., (Auxiliary Organization Communities Development Event Center), 6.00%, Auth. Rev., Series 2007 A, 7/1/12, Prerefunded at (Henry Mayo Newhall 101% of Par 1,500,000 1,688,760 Memorial Hospital), 5.00%, 10/1/20 (California Mortgage Insurance) 1,000,000 998,320 20 California Tax-Free Bond Principal Principal Amount Value Amount Value California Statewide Chino Ontario Upland Water Communities Development Facilities Auth. COP, Auth. Rev., Series 2007 A, Series 1997 A, (Agua de (Valleycare Health System), Lejos), 5.20%, 10/1/15 4.80%, 7/15/17 $ 4,600,000 $ (NATL/FGIC) $ 2,635,000 $2,665,856 California Statewide Coast Community College Communities Development District GO, Series 2006 B, Auth. Rev., Series 2007 A, (Election of 2002), 5.00%, (Valleycare Health System), 8/1/17 (AGM) 2,065,000 2,360,770 5.00%, 7/15/22 1,000,000 901,250 Eastern Municipal Water California Statewide District Water & Sewer Communities Development COP, Series 2001 A, 5.25%, Auth. Rev., Series 2007 B, 7/1/13 (NATL/FGIC) 2,300,000 2,433,009 (Adventist Health Eastern Municipal Water System West), 5.00%, District Water & Sewer 3/1/37 (AGC) 2,500,000 2,488,975 COP, Series 2008 H, California Statewide 5.00%, 7/1/24 1,000,000 1,060,850 Communities Development El Segundo Unified School Auth. Rev., Series 2008 B, District GO, 5.375%, 9/1/12, (Rady Childrens Hospital), Prerefunded at 100% of VRDN, 0.13%, 3/1/10 Par (FGIC) 1,020,000 1,137,942 (LOC: Bank of the West) 2,950,000 2,950,000 El Segundo Unified School California Statewide District GO, 5.375%, 9/1/12, Communities Development Prerefunded at 100% of Auth. Rev., Series 2008 D, Par (FGIC) 1,095,000 1,221,615 (Catholic Healthcare West), 5.50%, 7/1/31 1,000,000 1,013,180 Folsom Cordova Unified School District No. 2 California Statewide Facilities Improvement GO, Communities Development Series 2002 A, 5.375%, Auth. Rev., Series 2009 A, 10/1/15 (NATL) 1,000,000 1,082,250 (Kaiser Permanente), 5.00%, 4/1/13 6,500,000 7,088,835 Folsom Cordova Unified School District No. 2 Calleguas-Las Virgines Facilities Improvement GO, Public Financing Auth. Rev., Series 2002 A, 5.375%, Series 2007 A, (Municipal 10/1/16 (NATL) 1,225,000 1,325,756 Water District), 5.00%, 7/1/20 (NATL/FGIC) 1,000,000 1,097,490 Folsom Public Financing Auth. Lease Rev., (City Capistrano Unified School Hall & Community Center), District Special Tax Rev., 5.25%, 10/1/14 (AGM) 1,225,000 1,329,223 (Community Facilities District No. 87-1), 5.00%, Folsom Public Financing 9/1/18 (Ambac) 3,115,000 3,244,366 Auth. Lease Rev., (City Hall & Community Center), Carson Redevelopment 5.25%, 10/1/15 (AGM) 1,290,000 1,399,753 Agency Tax Allocation Rev., (Redevelopment Project Foothill/Eastern Area No. 1), 5.50%, Transportation Corridor 10/1/11 (NATL) 1,130,000 1,190,839 Agency Toll Road Rev., Series 1995 A, (Senior Lien), Chabot-Las Positas 5.26%, 1/1/26 10,000,000 5,183,300 Community College District COP, (1995 Financing Franklin-McKinley School Project), 5.50%, District GO, Series 2005 A, 12/1/10 (AGM) 560,000 579,802 (Election of 2004), 5.00%, 8/1/15, Prerefunded at Chaffey Community College 100% of Par (FGIC) 1,150,000 1,344,488 District GO, Series 2002 A, 4.25%, 7/1/11 (AGM) 1,070,000 1,122,462 21 California Tax-Free Bond Principal Principal Amount Value Amount Value Fremont Union High School Irvine Ranch Water District District GO, Series 2000 B, No. 140-240-105-250 Rev., 5.25%, 9/1/10, Prerefunded VRDN, 0.15%, 3/1/10 (LOC: at 100% of Par $ 2,550,000 $ Bank of America N.A.) $ 230,000 $230,000 Golden State Tobacco Irvine Unified School District Securitization Corp. Financing Auth. Special Settlement Rev., Tax Rev., Series 2006 A, Series 2003 A1, 6.75%, (Group II), 4.50%, 9/1/13 785,000 791,594 6/1/13, Prerefunded at Irvine Unified School District 100% of Par 4,440,000 5,220,863 Financing Auth. Special Golden State Tobacco Tax Rev., Series 2006 A, Securitization Corp. (Group II), 4.75%, 9/1/16 600,000 591,252 Settlement Rev., Series Irvine Unified School District 2007 A1, 5.75%, 6/1/47 10,000,000 7,373,700 Financing Auth. Special Hercules Redevelopment Tax Rev., Series 2006 A, Agency Tax Allocation Rev., (Group II), 5.00%, 9/1/20 745,000 702,483 Series 2007 A, 5.00%, Lancaster Financing Auth. 8/1/12 (Ambac) 1,300,000 1,383,980 Tax Allocation Rev., (Projects Hercules Redevelopment No. 5 & 6), 4.00%, 2/1/11 120,000 121,698 Agency Tax Allocation Rev., Lancaster Financing Auth. Series 2007 A, 5.00%, Tax Allocation Rev., (Projects 8/1/13 (Ambac) 1,360,000 1,463,931 No. 5 & 6), 4.30%, 2/1/13 125,000 128,846 Hillsborough School District Long Beach Bond Finance GO, (Bond Anticipation Auth. Lease Rev., Notes), 3.60%, 9/1/13 2,700,000 2,432,430 (Plaza Parking Facility), Huntington Beach Union 5.25%, 11/1/16 2,030,000 2,111,687 High School District GO, Long Beach Bond Finance (Election of 2004), Auth. Tax Allocation Rev., 4.98%, 8/1/30 Series 2002 A, (North Long (AGM-CR) (NATL) 10,320,000 2,942,026 Beach Redevelopment), Imperial Irrigation District 5.00%, 8/1/10 (Ambac) 750,000 759,098 COP, (Water Systems), Long Beach Bond Finance 5.50%, 7/1/16 (Ambac) 1,675,000 1,705,083 Auth. Tax Allocation Rev., Inglewood Redevelopment Series 2002 A, (North Long Agency Tax Allocation Beach Redevelopment), Rev., Series 2007 A1, 5.00%, 8/1/11 (Ambac) 680,000 704,922 (Subordinate Lien), 5.00%, Los Altos School District GO, 5/1/23 (Ambac) 945,000 891,135 5.00%, 8/1/19 (Ambac) 2,500,000 2,759,300 Irvine Improvement Los Angeles Community Bond Act of 1915 Special Redevelopment Agency Assessment Rev., Series Parking System Rev., 2006 A, (Reassessment (Cinerama Dome Public District No. 05-21), VRDN, Package), 5.30%, 7/1/13 0.14%, 3/1/10 (LOC: Bank (ACA) (LOC: Wells Fargo of New York and California Bank N.A.) 1,030,000 948,197 State Teachers Retirement) 2,600,000 2,600,000 Los Angeles Convention Irvine Improvement and Exhibition Center Bond Act of 1915 Special Auth. Lease Rev., Assessment Rev., Series Series 1993 A, 6.00%, 2006 B, (Reassessment 8/15/10 (NATL-IBC) 1,155,000 1,186,300 District No. 03-19), VRDN, 0.13%, 3/1/10 (LOC: Bank Los Angeles County of New York and California Metropolitan Transportation State Teachers Retirement) 1,003,000 1,003,000 Auth. Sales Tax Rev., Series 2001 B, (Proposal A), 5.25%, 7/1/13 (AGM) 3,000,000 3,215,790 22 California Tax-Free Bond Principal Principal Amount Value Amount Value Los Angeles County Manhattan Beach Unified Metropolitan Transportation School District GO, Series Auth. Sales Tax Rev., 2009 A, (Election of 2008), Series 2001 B, (Proposal A), 6.29%, 9/1/28 $ 5,620,000 $1,821,217 5.25%, 7/1/16 (AGM) $ 6,680,000 $ Mojave Unified School Los Angeles County District No. 1 Facilities Metropolitan Transportation Improvement GO, 5.25%, Auth. Sales Tax Rev., 8/1/20 (NATL/FGIC) 1,520,000 1,642,740 Series 2008 B, (Proposal A), Mountain View COP, (Capital 5.00%, 7/1/31 1,000,000 1,048,250 Projects), 5.25%, 8/1/18 1,485,000 1,594,326 Los Angeles Department of M-S-R Public Power Agency Airports Rev., Series 2008 C, Rev., Series 2007 K, (Los Angeles International (San Juan), 5.00%, Airport), 5.00%, 5/15/18 750,000 829,155 7/1/12 (NATL) 4,065,000 4,426,826 Los Angeles Department of M-S-R Public Power Agency Water & Power Rev., Series Rev., Series 2007 K, 2001 AA1, (Power System), (San Juan), 5.00%, 5.25%, 7/1/10 (NATL) 3,130,000 3,184,775 7/1/13 (NATL) 2,305,000 2,562,261 Los Angeles Department of M-S-R Public Power Agency Water & Power Rev., Series Rev., Series 2007 K, 2008 A1, (Power System), (San Juan), 5.00%, 5.25%, 7/1/38 5,000,000 5,324,500 7/1/14 (NATL) 1,000,000 1,128,290 Los Angeles Department of Murrieta Valley Unified Water & Power Rev., Series School District Public 2008 A2, (Power System), Financing Auth. Special Tax 5.25%, 7/1/32 3,735,000 4,004,443 Rev., Series 2006 A, 4.00%, Los Angeles Department of 9/1/11 (AGC) 1,255,000 1,311,350 Water & Power Waterworks Murrieta Valley Unified Rev., Series 2009 B, School District Public 5.00%, 7/1/20 10,000,000 11,461,300 Financing Auth. Special Tax Los Angeles Unified School Rev., Series 2006 A, 4.00%, District GO, 5.50%, 9/1/12 (AGC) 1,745,000 1,861,147 7/1/12 (NATL) 3,500,000 3,866,170 Murrieta Valley Unified Los Angeles Unified School School District Public District GO, Series 2002 E, Financing Auth. Special Tax (Election of 1997), 5.00%, Rev., Series 2006 A, 4.00%, 7/1/11 (NATL) 5,000,000 5,294,700 9/1/13 (AGC) 1,690,000 1,830,642 Los Angeles Unified School Murrieta Valley Unified District GO, Series 2003 F, School District Public (Election of 1997), 5.00%, Financing Auth. Special Tax 7/1/16 (AGM) 2,500,000 2,747,975 Rev., Series 2006 A, 4.00%, Los Angeles Wastewater 9/1/14 (AGC) 1,085,000 1,182,422 System Rev., Series 2009 A, Northern California Power 5.75%, 6/1/34 2,975,000 3,284,787 Agency Rev., Series 2010 A, Los Gatos-Saratoga Joint 4.00%, 7/1/14 1,500,000 1,639,335 Union High School District Northern California Power GO, Series 2002 C, (Election Agency Rev., Series 2010 A, of 1998), 5.375%, 6/1/12, 5.00%, 8/1/19 2,000,000 2,191,660 Prerefunded at 101% of Northern California Power Par (AGM) 1,390,000 1,550,642 Agency Rev., Series 2010 A, Lynwood Public Financing 5.00%, 8/1/20 1,515,000 1,645,487 Auth. Lease Rev., Series Northern California Power 2003 A, (Public Capital Agency Rev., Series 2010 A, Improvement), 4.125%, 5.00%, 8/1/21 2,050,000 2,213,098 9/1/12 (Ambac) 575,000 616,969 23 California Tax-Free Bond Principal Principal Amount Value Amount Value Northern California Power Orange County Sanitation Agency Rev., Series 2010 A, District COP, Series 2007 B, 5.25%, 8/1/22 $ 4,250,000 $ 5.00%, 2/1/26 (AGM) $ 2,750,000 $2,950,200 Oceanside COP, Series 2003 Palomar Pomerado Health A, 5.00%, 4/1/11 (Ambac) 1,225,000 1,265,425 Care District COP, Oceanside COP, Series 2003 6.75%, 11/1/39 1,000,000 1,033,000 A, 5.00%, 4/1/12 (Ambac) 1,310,000 1,383,648 Palomar Pomerado Health Orange County Community GO, Series 2009 A, Facilities District Special (Election of 2004), Tax Rev., Series 2005 A, 0.00%, 8/1/19 (AGC) 1,660,000 1,021,265 (No. 04-1-Ladera Ranch), Paramount Unified 3.50%, 8/15/10 650,000 651,215 School District GO, Orange County Community (Election of 2006), Facilities District Special 5.25%, 8/1/25 (AGM) 1,570,000 1,701,330 Tax Rev., Series 2005 A, Paramount Unified (No. 04-1-Ladera Ranch), School District GO, 3.80%, 8/15/11 760,000 764,226 (Election of 2006), Orange County Community 5.25%, 8/1/26 (AGM) 1,660,000 1,786,675 Facilities District Special Perris Public Financing Auth. Tax Rev., Series 2005 A, Tax Allocation Rev., (No. 04-1-Ladera Ranch), 5.35%, 10/1/36 1,100,000 875,358 3.90%, 8/15/12 825,000 827,500 Poway Unified School Orange County Community District Public Financing Facilities District Special Auth. Special Tax Rev., Tax Rev., Series 2005 A, 5.00%, 9/15/19 (Ambac) 1,170,000 1,207,534 (No. 04-1-Ladera Ranch), Poway Unified School 4.10%, 8/15/13 700,000 700,980 District Public Financing Orange County Community Auth. Special Tax Rev., Facilities District Special 5.00%, 9/15/20 (Ambac) 1,215,000 1,240,394 Tax Rev., Series 2005 A, Rancho Mirage Joint Powers (No. 04-1-Ladera Ranch), Financing Auth. Rev., 4.25%, 8/15/14 1,135,000 1,131,788 Series 2007 A, Orange County Improvement (Eisenhower Medical Bond Act of 1915 Special Center), 5.00%, 7/1/15 1,505,000 1,617,198 Assessment Rev., Rancho Mirage Joint Powers (Newport Coast Phase IV Financing Auth. Rev., Assessment District Series 2007 A, No. 01-1), 4.30%, 9/2/14 270,000 265,885 (Eisenhower Medical Orange County Improvement Center), 5.00%, 7/1/21 1,000,000 1,014,050 Bond Act of 1915 Special Riverside County COP, Assessment Rev., Series 2007 A, (Public (Newport Coast Phase IV Safety Communication), Assessment District 5.00%, 11/1/14 (Ambac) 1,000,000 1,118,330 No. 01-1), 4.45%, 9/2/15 320,000 312,778 Riverside County COP, Orange County Improvement Series 2007 A, (Public Bond Act of 1915 Special Safety Communication), Assessment Rev., 5.00%, 11/1/15 (Ambac) 1,875,000 2,094,150 (Newport Coast Phase IV Assessment District Sacramento City Financing No. 01-1), 4.55%, 9/2/16 245,000 236,565 Auth. Lease Rev., Series 1993 A, 5.40%, Orange County Public 11/1/20 (Ambac) 3,000,000 3,211,530 Financing Auth. Lease Rev., (Juvenile Justice Center Sacramento City Financing Facility), 5.375%, Auth. Rev., 5.00%, 12/1/16 (NATL/FGIC) 2,500,000 2,713,500 6/1/17 (Ambac) 3,030,000 3,219,557 24 California Tax-Free Bond Principal Principal Amount Value Amount Value Sacramento City Financing San Diego Public Facilities Auth. Rev., Series 2002 A, Financing Auth. Tax (City Hall), 5.25%, 12/1/12, Allocation Rev., Series 2007 Prerefunded at 100% of B, (Southcrest and Central Par (AGM) $ 4,045,000 $ Imperial Redevelopment), Sacramento City Financing 5.125%, 10/1/22 (Radian) $ 1,280,000 $ 1,289,946 Auth. Rev., Series 2002 A, San Diego Redevelopment (City Hall), 5.25%, Agency Tax Allocation 12/1/15 (AGM) 1,245,000 1,362,677 Rev., (Horton Plaza), Sacramento Municipal Utility 5.70%, 11/1/17 2,030,000 2,065,911 District Electric Rev., San Diego Redevelopment Series 1997 K, 5.70%, Agency Tax Allocation 7/1/17 (Ambac) 3,105,000 3,624,777 Rev., (Horton Plaza), Sacramento Municipal Utility 5.80%, 11/1/21 2,635,000 2,670,493 District Electric Rev., San Diego Redevelopment Series 2001 O, 5.25%, Agency Tax Allocation 8/15/11 (NATL) 5,005,000 5,294,840 Rev., (North Park), Sacramento Municipal Utility 5.90%, 9/1/25 710,000 712,371 District Electric Rev., San Francisco City and Series 2003 S, 5.00%, County Airports Commission 11/15/11 (NATL) 3,000,000 3,186,330 Rev., Series 2008-34D, San Bernardino Community (San Francisco College District GO, Series International Airport), 2008 A, (Election of 2002), 5.00%, 5/1/17 (AGC) 3,375,000 3,792,690 5.25%, 8/1/18 350,000 405,555 San Francisco City and San Bernardino Community County Airports Commission College District GO, Series Rev., Series 2008-34D, 2008 A, (Election of 2002), (San Francisco 5.50%, 8/1/19 300,000 349,131 International Airport), 5.00%, 5/1/18 (AGC) 2,000,000 2,239,500 San Bernardino Community College District GO, Series San Francisco City and 2008 A, (Election of 2002), County Airports Commission 6.25%, 8/1/33 1,500,000 1,681,305 Rev., Series 2009 D, VRDN, 2.25%, 12/4/12 2,500,000 2,540,325 San Bernardino Community College District GO, Series San Francisco City and 2009 B, (Election of 2008), County Airports Commission 0.00%, 8/1/19 9,840,000 5,898,096 Rev., Series 2009 E, 5.25%, 5/1/23 2,000,000 2,140,700 San Bernardino County Redevelopment Agency San Francisco City and Tax Allocation Rev., County COP, Series Series 2005 A, (San Sevaine 2009 A, (Multiple Capital Redevelopment), 5.00%, Improvement Projects), 9/1/15 (Radian) 1,005,000 1,055,300 5.00%, 4/1/29 1,170,000 1,168,514 San Buenaventura City San Mateo County COP, Series 2002 B, 5.50%, Transportation District Sales 1/1/15 (Ambac) 1,695,000 1,840,719 Tax Rev., Series 1993 A, 5.25%, 6/1/18 (NATL) 2,680,000 3,071,012 San Buenaventura City COP, Series 2002 B, 5.50%, San Pablo Redevelopment 1/1/16 (Ambac) 1,790,000 1,943,886 Agency Tax Allocation Rev., (Tenth Township), VRDN, San Diego Public Facilities 0.13%, 3/1/10 (LOC: Union Financing Auth. Rev., Series Bank of California) 3,840,000 3,840,000 2009 A, 5.00%, 8/1/21 1,000,000 1,110,830 San Ramon Valley Unified San Diego Public Facilities School District GO, Financing Auth. Rev., Series (Election of 2002), 2009 B, 5.00%, 5/15/22 3,680,000 4,085,830 5.00%, 8/1/21 (NATL) 1,000,000 1,085,560 25 California Tax-Free Bond Principal Principal Amount Value Amount Value Santa Ana Community South Tahoe Joint Powers Redevelopment Agency Financing Auth. Rev., Series Tax Allocation Rev., Series 2005 A, (Redevelopment 2003 B, (South Main Street Project Area No. 1), 5.00%, Redevelopment), 5.00%, 10/1/13 (Ambac) $ 1,080,000 $1,162,544 9/1/13 (NATL/FGIC) $ 1,885,000 $ South Tahoe Joint Powers Santa Barbara County COP, Financing Auth. Rev., Series 5.375%, 10/1/17 (Ambac) 3,350,000 3,479,779 2005 A, (Redevelopment Santa Clara Electric Rev., Project Area No. 1), 5.00%, Series 2008 A, VRDN, 10/1/15 (Ambac) 1,195,000 1,295,786 0.15%, 3/1/10 (LOC: Bank South Tahoe Joint Powers of America N.A.) 1,450,000 1,450,000 Financing Auth. Rev., Series Santa Fe Springs 2005 A, (Redevelopment Community Development Project Area No. 1), 5.00%, Commission Tax 10/1/17 (Ambac) 1,310,000 1,367,522 Allocation Rev., 5.375%, South Tahoe Joint Powers 9/1/16 (NATL) 430,000 437,637 Financing Auth. Rev., Series Santa Fe Springs 2005 A, (Redevelopment Community Development Project Area No. 1), 5.00%, Commission Tax Allocation 10/1/19 (Ambac) 1,445,000 1,480,547 Rev., Series 2002 A, 5.375%, Southern California Public 9/1/10, Prerefunded at Power Auth. Rev., 6.75%, 101% of Par (NATL) 690,000 715,475 7/1/10 (GIC: PNC Bank) 2,000,000 2,043,580 Santa Monica-Malibu Unified Southern California Public School District GO, Power Auth. Rev., Series 5.25%, 8/1/13 1,250,000 1,398,412 2002 A, (Transmission), Santa Rosa Wastewater 5.25%, 7/1/17 (AGM) 5,000,000 5,435,600 Rev., Series 2004 A, Southern California Public VRDN, 0.32%, 3/4/10 Power Auth. Rev., Series (LOC: Landesbank 2002 A, (Transmission), Baden-Wurttemberg) 4,000,000 4,000,000 5.25%, 7/1/18 (AGM) 3,325,000 3,616,702 Scotts Valley COP, 4.00%, Southern California Public 10/1/15 (AGM) 1,110,000 1,148,328 Power Auth. Rev., Series Scotts Valley COP, 4.25%, 2008 A, (Transmission), 10/1/18 (AGM) 1,370,000 1,384,303 5.00%, 7/1/22 2,875,000 3,134,699 Scotts Valley Redevelopment Southern California Public Agency Tax Allocation Rev., Power Auth. Rev., Series 5.00%, 8/1/29 (Ambac) 2,780,000 2,605,777 2008 B, (Transmission), 6.00%, 7/1/27 2,000,000 2,251,140 Shasta Lake Public Finance Auth. Rev., 4.00%, 4/1/12 1,000,000 1,017,710 Southwestern Community College District GO, 5.625%, Shasta Lake Public Finance 8/1/11, Prerefunded at Auth. Rev., 4.50%, 4/1/15 1,530,000 1,561,365 101% of Par (Ambac) 1,975,000 2,144,021 Shasta Lake Public Finance Tuolumne Wind Project Auth. Rev., 5.00%, 4/1/19 2,400,000 2,379,144 Auth. Rev., Series 2009 A, Shasta Lake Public Finance 5.625%, 1/1/29 1,000,000 1,074,500 Auth. Rev., 5.00%, 4/1/22 2,130,000 2,047,612 Turlock Health Facility COP, Solano County COP, 5.00%, (Emanuel Medical Center, 11/1/13 (NATL) 1,135,000 1,269,611 Inc.), 4.50%, 10/15/10 820,000 828,963 South Orange County Public Turlock Health Facility COP, Financing Auth. Special (Emanuel Medical Center, Tax Rev., Series 2003 A, Inc.), 5.00%, 10/15/12 895,000 931,928 (Senior Lien), 5.00%, Turlock Health Facility COP, 9/1/12 (NATL) 2,000,000 2,132,320 (Emanuel Medical Center, Inc.), 5.00%, 10/15/14 985,000 1,026,685 26 California Tax-Free Bond Principal Principal Amount Value Amount Value Turlock Health Facility COP, Vernon Electric System (Emanuel Medical Center, Rev., Series 2009 A, Inc.), 5.50%, 10/15/15 $ 1,035,000 $ 5.125%, 8/1/21 $ 5,000,000 $5,290,250 Turlock Health Facility COP, West Sacramento Financing (Emanuel Medical Center, Auth. Special Tax Rev., Inc.), 5.50%, 10/15/16 1,090,000 1,120,400 Series 2006 A, 5.00%, Turlock Health Facility COP, 9/1/18 (XLCA) 1,500,000 1,513,140 (Emanuel Medical Center, West Sacramento Financing Inc.), 5.50%, 10/15/17 1,150,000 1,167,284 Auth. Special Tax Rev., Turlock Irrigation District Series 2006 A, 5.00%, Rev., Series 2003 A, 5.00%, 9/1/19 (XLCA) 1,500,000 1,494,705 1/1/13 (NATL) 2,175,000 2,371,076 West Sacramento Financing University of California Auth. Special Tax Rev., Regents Medical Center Series 2006 A, 5.00%, Pooled Rev., Series 2008 D, 9/1/20 (XLCA) 1,350,000 1,329,723 5.00%, 5/15/27 1,000,000 1,037,950 663,896,418 University of California GUAM  0.1% Rev., Series 2009 Q, Territory of Guam GO, Series 5.25%, 5/15/23 2,000,000 2,239,480 2009 A, 6.00%, 11/15/19 1,000,000 1,036,010 Val Verde Unified School NORTHERN MARIANA ISLANDS  0.2% District COP, 5.00%, 1/1/14 (FGIC) 1,000,000 1,150,380 Northern Mariana Islands GO, Series 2000 A, 5.75%, Val Verde Unified School 6/1/10 (ACA) 1,430,000 1,433,375 District COP, 5.25%, 1/1/15, Prerefunded at 100% of PUERTO RICO  3.3% Par (FGIC) 1,000,000 1,182,120 Puerto Rico Electric Power Val Verde Unified School Auth. Rev., Series 2002 II, District COP, 5.25%, 1/1/15, 5.375%, 7/1/12, Prerefunded at 101% of Par (NATL) 3,700,000 4,145,295 Prerefunded at 100% of Par (FGIC) 1,145,000 1,353,527 Puerto Rico Electric Power Val Verde Unified School Auth. Rev., Series 2002 KK, 5.25%, 7/1/13 (AGM) 2,655,000 2,905,420 District COP, 5.25%, 1/1/15, Prerefunded at 100% of Puerto Rico Electric Power Par (FGIC) 1,415,000 1,672,700 Auth. Rev., Series 2002 KK, 5.50%, 7/1/14 (AGM) 3,140,000 3,536,676 Val Verde Unified School District COP, 5.25%, 1/1/15, Puerto Rico GO, Series 2001 Prerefunded at 100% of A, (Public Improvement), Par (FGIC) 2,505,000 2,961,210 5.50%, 7/1/17 (XLCA) 5,000,000 5,354,750 Val Verde Unified School Puerto Rico GO, Series 2004 District COP, 5.25%, 1/1/15, A, VRDN, 5.00%, 7/1/12 1,750,000 1,825,862 Prerefunded at 100% of Puerto Rico Government Par (FGIC) 2,640,000 3,120,797 Development Bank Rev., Val Verde Unified School 4.75%, 12/1/15 (NATL) 1,500,000 1,543,995 District COP, 5.25%, 1/1/15, Puerto Rico Government Prerefunded at 100% of Development Bank Rev., Par (FGIC) 2,980,000 3,522,718 Series 2006 B, (Senior Ventura County Community Notes), 5.00%, 12/1/15 2,500,000 2,640,200 College District GO, Puerto Rico Infrastructure Series 2008 C, (Election Financing Auth. Special of 2002), 5.50%, 8/1/33 3,000,000 3,152,580 Tax Rev., Series 2006 B, 4.50%, 7/1/11 1,400,000 1,436,652 23,388,850 27 California Tax-Free Bond Principal Principal Amount Value Amount Value U.S. VIRGIN ISLANDS  0.4% Virgin Islands Public Finance Virgin Islands Public Finance Auth. Rev., Series 2004 A, Auth. Rev., (Virgin Islands (Virgin Islands Matching Gross Receipts Taxes Fund Loan Note and Senior Loan Note), 5.00%, Lien), 5.25%, 10/1/16 $ 500,000 $526,095 10/1/18 (NATL/FGIC) $ 240,000 $ Virgin Islands Public Finance Virgin Islands Public Finance Auth. Rev., Series 2004 A, Auth. Rev., Series 2004 A, (Virgin Islands Matching (Virgin Islands Matching Fund Loan Note and Senior Fund Loan Note and Senior Lien), 5.25%, 10/1/20 1,000,000 1,020,380 Lien), 5.00%, 10/1/14 500,000 536,785 2,512,189 Virgin Islands Public Finance TOTAL INVESTMENT Auth. Rev., Series 2004 A, SECURITIES  98.8% (Virgin Islands Matching (Cost $663,613,379) Fund Loan Note and Senior OTHER ASSETS Lien), 5.25%, 10/1/15 170,000 181,395 AND LIABILITIES  1.2% TOTAL NET ASSETS  100.0% Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 91 U.S. Long Bond June 2010 $10,709,562 $115,991 Underlying Face Contracts Sold Expiration Date Amount at Value Unrealized Gain (Loss) 296 U.S. Treasury 2-Year Notes June 2010 $64,361,500 $(134,787) Notes to Schedule of Investments ABAG Association of Bay Area Governments (1) Security, or a portion thereof, has been segregated for when-issued ACA American Capital Access securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $76,711,000. AGC Assured Guaranty Corporation (2) Escrowed to maturity in U.S. government securities or state and AGM Assured Guaranty Municipal Corporation local government securities. AGM-CR Assured Guaranty Municipal Corporation  (3) Security was purchased under Rule 144A of the Securities Act of Custodial Receipts 1933 or is a private placement and, unless registered under the Ambac Ambac Assurance Corporation Act or exempted from registration, may only be sold to qualified COP Certificates of Participation institutional investors. The aggregate value of these securities at the period end was $1,330,064, which represented 0.2% of total FGIC Financial Guaranty Insurance Company net assets. FGIC-TCRS Financial Guaranty Insurance Company  Transferable (4) Security is a zero-coupon municipal bond. The rate indicated is the Custodial Receipts yield to maturity at purchase. Zero-coupon securities are issued at GIC Guaranteed Investment Contact a substantial discount from their value at maturity. GO General Obligation (5) When-issued security. LOC Letter of Credit (6) Convertible capital appreciation bond. These securities are M-S-R Modesto, Stockton, Redding issued with a zero-coupon and become interest bearing at a NATL National Public Finance Guarantee Corporation predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity NATL-IBC National Public Finance Guarantee Corporation  Insured date is indicated, as applicable. Rate shown is effective at the Bond Certificates period end. Radian Radian Asset Assurance, Inc. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. See Notes to Financial Statements. XLCA XL Capital Ltd. XLCA-ICR XL Capital Ltd.  Insured Custodial Receipts 28 Statement of Assets and Liabilities FEBRUARY 28, 2010 (UNAUDITED) California Tax-Free California Money Market Tax-Free Bond Assets Investment securities, at value (cost of $408,148,662 and $663,613,379, respectively) $408,148,662 $692,266,842 Cash 764,997 831,383 Receivable for investments sold 300,000  Receivable for capital shares sold 226,560 1,957,602 Receivable for variation margin on futures contracts  68,250 Interest receivable 888,280 8,285,694 410,328,499 703,409,771 Liabilities Payable for investments purchased 28,000,000 1,616,865 Payable for capital shares redeemed 405,246 713,635 Payable for variation margin on futures contracts  37,000 Accrued management fees 85,312 253,542 Dividends payable 112 421,920 28,490,670 3,042,962 Net Assets $381,837,829 $700,366,809 Capital Shares Outstanding (unlimited number of shares authorized) 381,837,902 62,654,242 Net Asset Value Per Share $1.00 $11.18 Net Assets Consist of: Capital paid in $381,837,898 $683,047,862 Accumulated net investment loss (23) (6,454) Accumulated net realized loss on investment transactions (46) (11,309,266) Net unrealized appreciation on investments  28,634,667 $381,837,829 $700,366,809 See Notes to Financial Statements. 29 Statement of Operations FOR THE SIX MONTHS ENDED FEBRUARY 28, 2010 (UNAUDITED) California Tax-Free California Money Market Tax-Free Bond Investment Income (Loss) Income: Interest $706,138 $13,680,249 Expenses: Management fees 978,431 1,550,178 Temporary guarantee program fees 10,854  Trustees fees and expenses 8,342 13,246 Other expenses 318 127 997,945 1,563,551 Fees waived (311,646)  686,299 1,563,551 Net investment income (loss) 19,839 12,116,698 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (46) (673,524) Futures contract transactions  (408,323) (46) (1,081,847) Change in net unrealized appreciation (depreciation) on: Investments  12,437,237 Futures contracts  202,523  12,639,760 Net realized and unrealized gain (loss) (46) 11,557,913 Net Increase (Decrease) in Net Assets Resulting from Operations $ 19,793 $23,674,611 See Notes to Financial Statements. 30 Statement of Changes in Net Assets SIX MONTHS ENDED FEBRUARY 28, 2010 (UNAUDITED) AND YEAR ENDED AUGUST 31, 2009 California Tax-Free Money Market California Tax-Free Bond Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 19,839 $ 4,223,782 $ 12,116,698 $ 23,414,278 Net realized gain (loss) (46) 73,055 (1,081,847) (5,087,337) Change in net unrealized appreciation (depreciation)   12,639,760 4,727,013 Net increase (decrease) in net assets resulting from operations 19,793 4,296,837 23,674,611 23,053,954 Distributions to Shareholders From net investment income (19,696) (4,223,782) (12,256,221) (23,282,784) From net realized gains (68,617)    Decrease in net assets from distributions (88,313) (4,223,782) (12,256,221) (23,282,784) Capital Share Transactions Proceeds from shares sold 56,240,290 206,688,782 133,638,524 132,296,225 Proceeds from reinvestment of distributions 84,435 3,928,321 9,666,885 18,658,483 Payments for shares redeemed (114,055,556) (351,102,162) (51,096,028) (164,962,371) Net increase (decrease) in net assets from capital share transactions (57,730,831) (140,485,059) 92,209,381 (14,007,663) Net increase (decrease) in net assets (57,799,351) (140,412,004) 103,627,771 (14,236,493) Net Assets Beginning of period 439,637,180 580,049,184 596,739,038 610,975,531 End of period $ 381,837,829 $ 439,637,180 $700,366,809 $ 596,739,038 Accumulated undistributed net investment income (loss) $(23) $(166) $(6,454) $133,069 Transactions in Shares of the Funds Sold 56,240,290 206,688,782 12,005,216 12,355,744 Issued in reinvestment of distributions 84,435 3,928,321 868,134 1,742,660 Redeemed (114,055,556) (351,102,162) (4,590,668) (15,494,704) Net increase (decrease) in shares of the funds (57,730,831) (140,485,059) 8,282,682 (1,396,300) See Notes to Financial Statements. 31 Notes to Financial Statements FEBRUARY 28, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. California Tax-Free Money Market Fund (Tax-Free Money Market) and California Tax-Free Bond Fund (Tax-Free Bond) (collectively, the funds) are two funds in a series issued by the trust. Tax-Free Money Market is diversified under Rule 2a-7 of the 1940 Act. Tax-Free Bond is diversified under the 1940 Act. The funds investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. Tax-Free Money Market invests primarily in municipal obligations with very short-term maturities. Tax-Free Bond invests primarily in municipal obligations of all maturity ranges. The following is a summary of the funds significant accounting policies. Security Valuations  Securities of Tax-Free Money Market are valued at amortized cost, which approximates current market value. Debt securities of Tax-Free Bond maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The funds may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The funds will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. 32 Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, temporary guarantee program fees, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as each fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700% for Tax-Free Money Market and from 0.1625% to 0.2800% for Tax-Free Bond. The rates for the Complex Fee range from 0.2500% to 0.3100%. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. The effective annual management fee for Tax-Free Money Market for the six months ended February 28, 2010 was 0.49% before waiver and 0.33% after waiver. The effective annual management fee was 0.48% for Tax-Free Bond for the six months ended February 28, 2010. Temporary Guarantee Program  On October 3, 2008, the Board of Trustees approved Tax-Free Money Market to participate in the U.S. Treasury Departments Temporary Guarantee Program for Money Market Funds (the program). The program provides coverage to guarantee the account values of shareholders in the event the funds net asset value falls below $0.995 and the Trustees liquidate the fund. The program covers the lesser of a shareholders account value on September 19, 2008, or on the date of liquidation. Participation in the program requires Tax-Free Money Market to pay a fee based on the net assets of Tax-Free Money Market as of the close of business on September 19, 2008, which is amortized daily over the period. Tax-Free Money Market participated in the program from September 19, 2008 through December 19, 2008 and paid a fee of 0.01% of its net assets as of September 19, 2008. Tax-Free Money Market continued its participation in the program from December 20, 2008 through April 30, 2009 and paid a fee of 0.015% of its net assets as of September 19, 2008. Tax-Free Money Market continued its participation in a program extension from May 1, 2009 through September 18, 2009 and paid a fee of 0.015% of its net assets as of September 19, 2008. The program expired on September 18, 2009. For the six months ended February 28, 2010, the annualized ratio of the program fee to average net assets was 0.01%. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc., and the trusts transfer agent, American Century Services, LLC. 33 The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions All investment transactions for Tax-Free Money Market were considered short-term during the six months ended February 28, 2010. Purchases and sales of investment securities for Tax-Free Bond, excluding short-term investments, for the six months ended February 28, 2010, were $89,523,847 and $33,100,163 respectively. 4. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of February 28, 2010, the valuation inputs used to determine the fair value of Tax-Free Money Markets municipal securities were classified as Level 2. As of February 28, 2010, the valuation inputs used to determine the fair value of Tax-Free Bonds municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. 5. Derivative Instruments Interest Rate Risk  Tax-Free Bond is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of Tax-Free Bonds typical volume during the period. 34 For Tax-Free Bond, the value of interest rate risk derivatives as of February 28, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $68,250 in receivable for variation margin on futures contracts and a liability of $37,000 in payable for variation margin on futures contracts. For Tax-Free Bond, for the six months ended February 28, 2010, the effect of interest rate risk derivatives on the Statement of Operations was $(408,323) in net realized gain (loss) on futures contract transactions and $202,523 in change in net unrealized appreciation (depreciation) on futures contracts. 6. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended February 28, 2010, the funds did not utilize the program. 7. Risk Factors The funds concentrate their investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. Income may be subject to state and local taxes and, if applicable, the alternative minimum tax. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of February 28, 2010, the components of investments for federal income tax purposes were as follows: Tax-Free Money Market Tax-Free Bond Federal tax cost of investments $408,148,662 $663,613,379 Gross tax appreciation of investments  $31,748,018 Gross tax depreciation of investments  (3,094,555) Net tax appreciation (depreciation) of investments  $28,653,463 The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. 35 As of August 31, 2009, Tax-Free Bond had accumulated capital losses of $(5,305,027), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers expire as follows: Tax-Free Bond $(905,757)  $(405,593) $(322,273) $(551,134) $(275,673) $(2,844,597) Tax-Free Bond had a capital loss deferral of $(4,305,586) which represents net capital losses incurred in the ten-month period ended August 31, 2009. Tax-Free Bond has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 36 Financial Highlights California Tax-Free Money Market For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Income From Investment Operations Net Investment Income (Loss)  0.01 0.02 0.03 0.03 0.02 Distributions From Net Investment Income  (0.01) (0.02) (0.03) (0.03) (0.02) From Net Realized Gains       Total Distributions  (0.01) (0.02) (0.03) (0.03) (0.02) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.02% 0.77% 2.38% 3.16% 2.70% 1.54% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.34% 0.49% 0.47% 0.49% 0.52% 0.52% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.50% 0.55% 0.51% 0.51% 0.52% 0.52% Ratio of Net Investment Income (Loss) to Average Net Assets 0.01% 0.83% 2.32% 3.12% 2.64% 1.53% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) (0.15)% 0.77% 2.28% 3.10% 2.64% 1.53% Net Assets, End of Period (in thousands) $381,838 $439,637 $580,049 $552,347 $530,013 $617,356 (1) Six months ended February 28, 2010 (unaudited). (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. (4) Annualized. (5) During the reporting period, the investment advisor voluntarily agreed to waive a portion of its management fees in order to maintain a positive yield. (6) From August 1, 2006 to July 31, 2009, the investment advisor voluntarily agreed to waive a portion of its management fee. See Notes to Financial Statements. 37 California Tax-Free Bond For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.98 $10.96 $10.92 $11.15 $11.33 $11.41 Income From Investment Operations Net Investment Income (Loss) 0.21 0.44 0.44 0.45 0.46 0.46 Net Realized and Unrealized Gain (Loss) 0.20 0.01 0.04 (0.23) (0.18) (0.08) Total From Investment Operations 0.41 0.45 0.48 0.22 0.28 0.38 Distributions From Net Investment Income (0.21) (0.43) (0.44) (0.45) (0.46) (0.46) From Net Realized Gains       Total Distributions (0.21) (0.43) (0.44) (0.45) (0.46) (0.46) Net Asset Value, End of Period $11.18 $10.98 $10.96 $10.92 $11.15 $11.33 Total Return 3.74% 4.32% 4.42% 1.98% 2.58% 3.36% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.48% 0.49% 0.49% 0.49% 0.49% 0.49% Ratio of Net Investment Income (Loss) to Average Net Assets 3.73% 4.07% 3.96% 4.06% 4.13% 4.02% Portfolio Turnover Rate 5% 36% 41% 41% 34% 34% Net Assets, End of Period (in thousands) $700,367 $596,739 $610,976 $462,246 $432,052 $435,887 (1) Six months ended February 28, 2010 (unaudited). (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. (4) Annualized. See Notes to Financial Statements. 38 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Funds under an interim management agreement (the Interim Management Agreement) between the Advisor and the Funds approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Funds pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Funds and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Funds launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 39 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Funds. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Funds by the Advisor was in the best interests of the Funds and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and services provided to the Funds by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Funds to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Funds with those for other non-fund investment management clients of the Advisor; and 40  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Funds and potential sharing of economies of scale in connection with the management of the Funds. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Funds on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent counsel, and evaluated such information for each Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Funds  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 41 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Funds are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for each Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Funds as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 42 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of each Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Funds. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Funds increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of each Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing each Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The 43 Board concluded that the management fee to be paid by each Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Funds. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. They concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 44 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 45 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital California Tax-Exempt Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that are investment-grade and are issued in California. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 46 Notes 47 Notes 48 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-67945N ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Not applicable for semiannual report filings. (a) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century California Tax-Free and Municipal Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: April 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: April 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: April 29, 2010
